Exhibit 10.1

 

 

 

$600,000,000

CREDIT AGREEMENT

dated as of

April 17, 2012

among

FIRST AMERICAN FINANCIAL CORPORATION,

The Guarantors Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

 

 

BANK OF THE WEST,

BMO HARRIS BANK, N.A.,

COMPASS BANK

KEY BANK NATIONAL ASSOCIATION,

and

UNION BANK,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Terms Generally      21   

SECTION 1.03.

   Accounting Terms and Determinations      22    ARTICLE II THE CREDITS      23
  

SECTION 2.01.

   The Commitments      23   

SECTION 2.02.

   Loans and Borrowings      23   

SECTION 2.03.

   Requests for Borrowings      23   

SECTION 2.04.

   Funding of Borrowings      24   

SECTION 2.05.

   Interest Elections      25   

SECTION 2.06.

   Termination and Reduction of the Commitments      26   

SECTION 2.07.

   Repayment of Loans; Evidence of Debt      26   

SECTION 2.08.

   Prepayment of Loans      27   

SECTION 2.09.

   Fees      29   

SECTION 2.10.

   Interest      29   

SECTION 2.11.

   Alternate Rate of Interest      30   

SECTION 2.12.

   Increased Costs      30   

SECTION 2.13.

   Break Funding Payments      31   

SECTION 2.14.

   Taxes      32   

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      34   

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders      36   

SECTION 2.17.

   Defaulting Lenders      37    ARTICLE III         37    REPRESENTATIONS AND
WARRANTIES      37   

SECTION 3.01.

   Organization; Powers      37   

SECTION 3.02.

   Authorization; Enforceability      37   

SECTION 3.03.

   Governmental Approvals; No Conflicts      38   

SECTION 3.04.

   Financial Statements; No Material Adverse Change      38   

SECTION 3.05.

   Properties      38   

SECTION 3.06.

   Litigation and Environmental Matters      39   

SECTION 3.07.

   Compliance with Laws      39   

SECTION 3.08.

   No Default      39   

SECTION 3.09.

   Investment Company Status      39   

SECTION 3.10.

   Insurance Licenses      39   

SECTION 3.11.

   Taxes      40   

SECTION 3.12.

   ERISA      40   

SECTION 3.13.

   Disclosure      40   

SECTION 3.14.

   Margin Regulations      40   

SECTION 3.15.

   Indebtedness      40   

SECTION 3.16.

   Liens      40   

 

- i -



--------------------------------------------------------------------------------

SECTION 3.17.

   Subsidiaries      41   

SECTION 3.18.

   Solvency      41   

SECTION 3.19.

   Security Documents      41   

ARTICLE IV

     41   

CONDITIONS

     41   

SECTION 4.01.

   Effective Date      41   

SECTION 4.02.

   Each Credit Event      43   

ARTICLE V

     44   

AFFIRMATIVE COVENANTS

     44   

SECTION 5.01.

   Financial Statements and Other Information      44   

SECTION 5.02.

   Notices of Material Events      46   

SECTION 5.03.

   Existence; Conduct of Business      48   

SECTION 5.04.

   Payment of Obligations      48   

SECTION 5.05.

   Maintenance of Properties      48   

SECTION 5.06.

   Books and Records      48   

SECTION 5.07.

   Inspection Rights      48   

SECTION 5.08.

   Compliance with Laws and Contractual Obligations      48   

SECTION 5.09.

   Insurance      48   

SECTION 5.10.

   Use of Proceeds      49   

SECTION 5.11.

   Guarantees; Release and Reinstatement      49   

SECTION 5.12.

   Pledges; Release and Reinstatement      49   

SECTION 5.13.

   Maintenance of Ratings      50   

ARTICLE VI

     50   

NEGATIVE COVENANTS

     50   

SECTION 6.01.

   Indebtedness      50   

SECTION 6.02.

   Liens      54   

SECTION 6.03.

   Fundamental Changes; Certain Intercompany Transactions; Lines of Business   
  57   

SECTION 6.04.

   Transactions with Affiliates      58   

SECTION 6.05.

   Financial Covenants      58   

SECTION 6.06.

   Sale/Leaseback Transactions and Synthetic Leases      58   

SECTION 6.07.

   Dispositions      59   

SECTION 6.08.

   Restrictive Agreements      59   

SECTION 6.09.

   Modifications of Organizational Documents and Certain Other Agreements     
60   

SECTION 6.10.

   Acquisitions      60   

SECTION 6.11.

   Investments      60   

SECTION 6.12.

   Restricted Payments      61   

SECTION 6.13.

   Payments of Certain Indebtedness      62   

SECTION 6.14.

   Additional Provisions Applicable to Certain Negative Covenants      62   

ARTICLE VII

        63   

 

- ii -



--------------------------------------------------------------------------------

EVENTS OF DEFAULT

     63   

ARTICLE VIII

     66   

THE ADMINISTRATIVE AGENT

     66   

ARTICLE IX

     71   

MISCELLANEOUS

     71   

SECTION 9.01.

   Notices      71   

SECTION 9.02.

   Waivers; Amendments      72   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      73   

SECTION 9.04.

   Successors and Assigns      74   

SECTION 9.05.

   Survival      77   

SECTION 9.06.

   Counterparts; Integration; Effectiveness      77   

SECTION 9.07.

   Severability      77   

SECTION 9.08.

   Right of Setoff      78   

SECTION 9.09.

   Governing Law; Jurisdiction; Etc.      78   

SECTION 9.10.

   WAIVER OF JURY TRIAL      78   

SECTION 9.11.

   Headings      79   

SECTION 9.12.

   Treatment of Certain Information; Confidentiality      79   

SECTION 9.13.

   USA PATRIOT Act      80   

ARTICLE X GUARANTEE

     80   

SECTION 10.01.

   Guarantee      80   

SECTION 10.02.

   Obligations Unconditional      80   

SECTION 10.03.

   Reinstatement      81   

SECTION 10.04.

   Subrogation      81   

SECTION 10.05.

   Remedies      81   

SECTION 10.06.

   Instrument for the Payment of Money      82   

SECTION 10.07.

   Continuing Guarantee      82   

SECTION 10.08.

   Rights of Contribution      82   

SECTION 10.09.

   General Limitation on Guarantee Obligations      83   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

     

SCHEDULE 1.01

   -    Commitments

SCHEDULE 3.04(a)

   -    Statutory Statements

SCHEDULE 3.15

   -    Indebtedness

SCHEDULE 3.16

   -    Liens

SCHEDULE 3.17

   -    Subsidiaries

EXHIBITS

     

EXHIBIT A

   -    Form of Assignment and Assumption

EXHIBIT B

   -    Form of Pledge Agreement

EXHIBIT C

   -    Form of Guarantee Joinder Agreement

EXHIBIT D

   -    Form of Section 2.14(e) Certificate

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 17, 2012 among FIRST AMERICAN FINANCIAL
CORPORATION, the GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any other Loan Party of
(a) Equity Interests of any other Person representing more than 50% of the
voting power of the Equity Interests of such Person, (b) all or substantially
all of the assets of any other Person or (c) all or substantially all of the
assets constituting one or more divisions, lines of business or business units
of any other Person.

“Additional Negative Covenants” has the meaning assigned to such term in
Section 6.14(a).

“Additional Negative Covenants Applicability Period” means any period of time
during which the Borrower and its Subsidiaries are subject to the Additional
Negative Covenants.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual (other than any Person specified in
the preceding sentence) shall be an Affiliate solely by reason of his or her
being a director, officer or employee of the Borrower or any of its
Subsidiaries.

 

Credit Agreement

 



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (the “Relevant LIBO Rate”) on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Relevant LIBO Rate for any day shall be
based on the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page thereof, or any successor service, providing quotations of
interest rates applicable to Dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Relevant LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Relevant LIBO Rate, respectively.

“Applicable Bank Regulatory Authority” means, for any Bank Subsidiary, the
Federal Deposit Insurance Corporation and all other relevant bank or thrift
regulatory authorities (including, without limitation, relevant state bank or
thrift regulatory authorities) having jurisdiction over such Bank Subsidiary.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Company, the insurance department or similar administrative authority
or agency of the State in which such Insurance Company is domiciled.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Credit Agreement

- 2 -



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate”, respectively, based upon the
Debt Rating by Moody’s and S&P, respectively, applicable on such date:

 

Debt Ratings

           

Moody’s

Debt Rating

 

S&P

Debt Rating

 

Eurodollar

Spread

 

ABR

Spread

 

Commitment

Fee Rate

Category 1

Baa2 or higher

 

Category 1

BBB or higher

  1.75%   0.75%   0.25%

Category 2

Baa3

 

Category 2

BBB-

  2.00%   1.00%   0.35%

Category 3

Ba1 or lower

 

Category 3

BB+ or lower

  2.50%   1.50%   0.45%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Debt Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then the Debt Rating for such rating
agency shall be deemed to be in the level “Ba1 or lower” in the case of Moody’s
or “BB+ or lower” in the case of S&P, as applicable, in the pricing grid above;
(ii) if the Debt Rating established or deemed to have been established by
Moody’s and S&P shall fall within different rating Categories, the Applicable
Rate shall be based on the higher of the two ratings, provided that if one of
the two ratings is two or more Categories lower than the other, the Applicable
Rate shall be determined by reference to the Category next above that of the
lower of the two ratings; and (iii) if the Debt Rating established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating secured loans, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 9.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

Credit Agreement

- 3 -



--------------------------------------------------------------------------------

“Bank Subsidiary” means First Security Business Bank, First American Trust and
any other Subsidiary of the Borrower which is a federally- or state-chartered
thrift, bank or trust company.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means First American Financial Corporation, a Delaware corporation.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurodollar Loans that have the same Interest Period. For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Securities” means preferred securities issued by a Subsidiary of the
Borrower organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years or more after the issuance thereof, which
securities are guaranteed by the Borrower and the proceeds of which are invested
in junior subordinated securities of the Borrower.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing (or having an
interest reset period) within one year from the date of acquisition thereof;

(b) direct obligations issued by any State of the United States of America or
any political subdivision of any such State or any public instrumentality
thereof, in each case

 

Credit Agreement

- 4 -



--------------------------------------------------------------------------------

maturing (or having an interest reset period) within one year from the date of
acquisition thereof and, at the time of acquisition, having a rating of at least
“A-1” or “P-1” (or long-term ratings of at least “Aa3” or “AA-”) from either S&P
or Moody’s, or, with respect to municipal bonds, a rating of at least MIG 1 or
VMIG 1 from Moody’s (or the equivalent thereof);

(c) investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, the highest
commercial paper credit rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof which are
(i) issued by any domestic office of any commercial bank organized under the
Laws of the United States of America or any State thereof (each a “U.S. bank”)
which has a combined capital and surplus and undivided profits of not less than
$100,000,000 or (ii) issued by a U.S. bank and which are insured by the Federal
Deposit Insurance Corporation for the full amount thereof;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clauses (a) through (d) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (d) of this definition; and

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Practices” means the cash management practices of the Borrower
and its Subsidiaries as approved by the board of directors or chief financial
officer of the Borrower from time to time, including Compensating Balance Loans.

“Change in Law” the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines. requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

Credit Agreement

- 5 -



--------------------------------------------------------------------------------

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or (b) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Pledge Agreement (or
refers to the comparable term in any other Security Document, as applicable).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments is $600,000,000 as of the Effective
Date.

“Commitment Termination Date” means April 17, 2016 (or if such date is not a
Business Day, the immediately preceding Business Day).

“Compensating Balance Loans” means loans made by any financial institution (a
“lender”) which is, at the time of the making of such loan, a depository of the
Borrower or any Subsidiary of the Borrower, to the Borrower or any such
Subsidiary in an amount not exceeding the amount of the deposits of the Borrower
or any such Subsidiary held by such depository, the

 

Credit Agreement

- 6 -



--------------------------------------------------------------------------------

proceeds of which are invested in Cash Equivalents as agreed between such lender
and the Borrower or such Subsidiary, as applicable, provided that (i) the
relevant borrower shall have a right of offset against such investment (in the
case of certificates of deposit) and (ii) all such loans are not on the balance
sheet of the Borrower and its Subsidiaries at the last day of any fiscal
quarter.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries and (b) the income (or deficit) of any Person (other than a
Subsidiary of the Borrower) in which the Borrower or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” has the meaning assigned to such term in
Section 6.01(m).

“CoreLogic” means CoreLogic Inc., a Delaware corporation.

“Cumulative Net Income” means, as of any date of determination, the sum of the
Consolidated Net Income (if positive) for each fiscal quarter ending during the
period commencing on the Effective Date and ending on the last day of the fiscal
quarter of the Borrower most recently ended on or prior to such date of
determination; provided that if the Effective Date occurs on a day other than
the first day of a fiscal quarter of the Borrower, the Consolidated Net Income
(if positive) for the fiscal quarter during which the Effective Date occurs
shall be pro-rated by multiplying the Consolidated Net Income for such fiscal
quarter by a fraction the numerator of which is the number of days from the
Effective Date through the last day of such fiscal quarter and the denominator
of which is the total number of days of such fiscal quarter.

“Data Tree/Data Trace Entities” means, collectively (without duplication),
(a) the Data Tree/Data Trace Parent, (b) each Material Data Tree/Data Trace
Subsidiary, whether existing as of the Effective Date or thereafter formed or
acquired, (c) each Domestic Subsidiary of the Borrower which acquires (by
purchase, merger or otherwise) any part of the business or assets of any Data
Tree/Data Trace Entity in a transaction permitted hereunder so long as, after
giving effect to such acquisition, such Domestic Subsidiary has annual revenues,
determined on a consolidated basis together with its Subsidiaries, of at least
$25,000,000 (as of the date of the

 

Credit Agreement

- 7 -



--------------------------------------------------------------------------------

then most recently available audited financial statements of the Borrower) and
(d) each Domestic Subsidiary of the Borrower that at any time owns directly or
indirectly any of the Equity Interests of the entities referred to in
clauses (a), (b) and (c) above; provided that, notwithstanding anything herein
to the contrary, FATICO shall not be a Data Tree/Data Trace Entity at any time.

“Data Tree/Data Trace Parent” means First American Data Co., LLC, a Delaware
limited liability company.

“Debt Rating” means the “long-term issuer rating” or “long-term counter party
credit rating” for the Borrower by Moody’s or S&P, as applicable.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date on which such Loans are required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e)(i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Disposition” means the sale, transfer, license, sublicense, lease, sublease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

Credit Agreement

- 8 -



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
Laws of any jurisdiction within the United States.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Equity Issuance” means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Equity Interests, (ii) any warrants or options
exercisable in respect of Equity Interests (other than any warrants or options
issued to directors, officers or employees of such Person in their capacity as
such and any Equity Interests issued upon the exercise thereof) or (iii) any
other security or instrument representing an Equity Interest (or the right to
obtain any equity interest) in such Person or (b) the receipt by such Person of
any contribution to its capital (whether or not evidenced by any equity
security) by any other Person; provided that for purposes of
Section 2.08(b)(i)(A), Section 6.03(b) and Section 6.05(a)(ii), Equity Issuance
with respect to any Subsidiary of the Borrower shall not include any such
issuance or sale by such Subsidiary to the Borrower or another Subsidiary or any
capital contribution by the Borrower or another Subsidiary to such Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or members’ or voting trust agreements) for the issuance,
sale, registration or voting of, or securities convertible into, any additional
Equity Interests of any class or type of such Person.

 

Credit Agreement

- 9 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, unless waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Funding Guarantor” has the meaning assigned to such term in
Section 10.08.

“Excess Payment” has the meaning assigned to such term in Section 10.08.

“Excluded Dispositions” means the Dispositions by the Borrower and its
Subsidiaries of all or substantially all of the Equity Interests and/or assets
of the Subsidiaries identified in the letter delivered pursuant to
Section 4.01(j).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income

 

Credit Agreement

- 10 -



--------------------------------------------------------------------------------

by the United States of America, or by the jurisdiction under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement, except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.14(a), (d) Taxes attributable to any Lender’s failure or
inability to comply with Section 2.14(e) and (e) any U.S. federal withholding
Taxes imposed under FATCA.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FATICO” means First American Title Insurance Company, a California corporation.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president of finance, treasurer or
controller of such Person.

“First American Title & Trust Company” means First American Title & Trust
Company, an Oklahoma corporation.

“First American Trust” means First American Trust FSB, a federal stock savings
bank.

“First Security Business Bank” means First Security Business Bank, a California
corporation.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

Credit Agreement

- 11 -



--------------------------------------------------------------------------------

“Funded Debt” means, for any Person, without duplication, (a) all Indebtedness
for such Person that should be reflected on a balance sheet of such Person in
accordance with GAAP, (b) all Indebtedness of any other Person that should be
reflected on a balance sheet of such other Person in accordance with GAAP and
that is secured by a Lien on the property of such Person, is supported by a
letter of credit issued for account of, or is Guaranteed by, such Person and
(c) all Capital Lease Obligations of such Person; provided that Funded Debt
shall include (i) the aggregate liquidation preference of all preferred
securities that are mandatorily redeemable, exchangeable or convertible into
debt at the option of the holder or redeemable at the option of the holder, less
than ten years after issue and (ii) the aggregate liquidation preference of all
Capital Securities but only that portion of such aggregate liquidation
preference that is on the date of determination thereof in excess of 15% of
Total Capitalization on such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Joinder Agreement” means a Guarantee Joinder Agreement substantially
in the form of Exhibit C executed and delivered by a Data Tree/Data Trace Entity
that, pursuant to Section 5.11(a), is required to become a “Guarantor” for
purposes hereof (with such changes to such form as shall be acceptable to the
Administrative Agent).

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantors” means (a) each Data Tree/Data Trace Entity that is an original
signatory hereof and listed on the signature pages hereof under the caption
“GUARANTORS” and (b) each Data Tree/Data Trace Entity that becomes a Guarantor
after the Effective Date, in each case so long as such Person shall remain a
Data Tree/Data Trace Entity hereunder.

 

Credit Agreement

- 12 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP or SAP
and non-perpetual preferred stock requiring redemption or repurchase and any
option exercisable in respect thereof to the extent of such redemption or
repurchase), (b) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business) that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (e) all Guarantees by such Person of
Indebtedness of others, (f) all Capital Lease Obligations of such Person,
(g) all obligations, contingent or otherwise of such Person as an account party
in respect of letters of credit and letters of guaranty and (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that Indebtedness shall include the aggregate liquidation preference of
all Capital Securities but only that portion of such aggregate liquidation
preference that is on the date of determination thereof in excess of 15% of
Total Capitalization on such date. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Insurance Company” means each of FATICO, First American Home Buyers Protection
Corporation and any other Subsidiary of the Borrower which is a licensed
insurance company.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period.

 

Credit Agreement

- 13 -



--------------------------------------------------------------------------------

“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) for
any Eurodollar Loan, the period commencing on the date of such Loan and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter or (upon request of the Borrower and if agreed to
by all the Lenders) such other number of months thereafter, as specified in the
applicable Borrowing Request or Interest Election Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of related transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page thereof, or any successor service, providing quotations of
interest rates applicable to Dollar deposits in the London interbank market
comparable to those currently provided on such page, as

 

Credit Agreement

- 14 -



--------------------------------------------------------------------------------

determined by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“License” means any license, certificate of authority, permit, franchise or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of any
insurance business.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) executed and delivered pursuant to Section 2.07(f), each Guarantee Joinder
Agreement and the Security Documents.

“Loan Parties” means, collectively, the Borrower, the Guarantors and (without
duplication) the Grantors under (and as defined in) the Pledge Agreement.

“Loan Party Subsidiary” means any Subsidiary of the Borrower which is a Loan
Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform any of their respective obligations under the Loan Documents or (c) the
rights and remedies available to the Lenders under the Loan Documents, taken as
a whole.

“Material Data Tree/Data Trace Subsidiary” means each Domestic Subsidiary of the
Data Tree/Data Trace Parent, whether existing as of the Effective Date or
thereafter formed or acquired, that has annual revenues, determined on a
consolidated basis together with such Person’s Subsidiaries, of at least
$25,000,000 (as of the date of the then most recently available audited
financial statements of the Borrower). The Material Data Tree/Data Trace
Subsidiaries

 

Credit Agreement

- 15 -



--------------------------------------------------------------------------------

as of the Effective Date are First American Data Tree LLC, a Delaware limited
liability company, Data Trace Information Services LLC, a Delaware limited
liability company, and Smart Title Solutions LLC, a Delaware limited liability
company.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding $40,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means, at any time, (a) any Loan Party Subsidiary,
(b) FATICO and (c) any other Subsidiary having a net book value that equals or
exceeds 5% of the Total Stockholders’ Equity (determined as of the last day of
the most recently ended fiscal quarter or fiscal year for which financial
statements are available).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, the aggregate cash proceeds
received in respect of such event, but only as and when received), net of all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates of the Borrower) in connection with such event; provided that, for
purposes of Section 2.08(b)(i)(A), Section 6.03(b) and Section 6.05(a)(ii), Net
Proceeds of any Equity Issuance shall not include any proceeds received in
respect of the exercise of stock options held by officers, directors, employees,
or consultants of the Borrower or any of its Subsidiaries.

“Non-Loan Party Subsidiary” means any Subsidiary of the Borrower which is not a
Loan Party.

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent and/or the Lenders
arising under the Loan Documents, in each case whether fixed, contingent
(including without limitation those Obligations incurred as a Guarantor pursuant
to Article X), now existing or hereafter arising, created, assumed, incurred or
acquired, and whether before or after the occurrence of any Event of Default
under clause (g) or (h) of Article VII and including all post-petition interest
and funding losses, whether or not allowed as a claim in any proceeding arising
in connection with such an event.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the

 

Credit Agreement

- 16 -



--------------------------------------------------------------------------------

partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means (a) Liens imposed by Law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 5.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by Law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04; (c) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security Laws or regulations; (d) deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment liens in respect of judgments that do
not constitute an Event of Default under clause (j) of Article VII; and
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by Law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement substantially in the form of
Exhibit B between the Grantors (as defined therein) and the Administrative Agent
in its capacity as collateral agent, or any other pledge agreement entered into
from time to time pursuant to Section 5.12(b).

 

Credit Agreement

- 17 -



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Credit Agreement” means the Credit Agreement dated as of April 12, 2010
among the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for such lenders.

“Pro Rata Share” has the meaning assigned to such term in Section 10.08.

“Quarterly Dates” means the last Business Day of each of March, June, September
and December in each year, the first of which shall be the first such day after
the Effective Date.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Reinstatement Event” means, at any time, that the Debt Rating is lower than
BBB- by S&P and lower than Baa3 by Moody’s.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release Event” means, at any time, that (a) the Debt Rating is BBB- or higher
by S&P and Baa3 or higher by Moody’s and (b) no Default shall have occurred and
be continuing at such time.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserves” means, as at any date, the aggregate reserves for undetermined title
losses of FATICO as at the last day of its fiscal year ending on or most
recently ended prior to such date.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief legal officer, general counsel or a Financial Officer
of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash
or property) with respect to any Equity Interests of any Loan Party, or any
payment (whether in cash or property), including any sinking fund or similar
deposit, on account of the purchase, repurchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity

 

Credit Agreement

- 18 -



--------------------------------------------------------------------------------

Interests or any option, warrant or other right to acquire any such Equity
Interests, or on account of any return of capital to any Loan Party or their
respective shareholders, partners or members (or the equivalent Persons
thereof). For the avoidance of doubt, issuances by a Loan Party of stock
options, restricted stock or other stock-based compensation to officers,
directors and employees of the Borrower and its Subsidiaries shall not
constitute Restricted Payments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Loans at such time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Borrower or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.

“SAP” means, for any Insurance Company, the statutory accounting procedures or
practices required by the Applicable Insurance Regulatory Authority applied on a
basis consistent with those which, in accordance with Section 1.03(a), are to be
used in making the calculations for purposes of determining compliance with
certain terms of this Agreement.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Section 2.14(e) Certificate” has the meaning assigned to such term in
Section 2.14(e).

“Secured Parties” has the meaning assigned to such term in the Pledge Agreement
(or refers to the comparable term in any other Security Document, as
applicable).

“Security Documents” means, collectively, the Pledge Agreement, any security or
similar agreement entered into pursuant to this Agreement (including
Section 5.11) in favor of the Administrative Agent, any joinder, accession or
similar agreement entered into in connection therewith, and all Uniform
Commercial Code financing statements required by the terms of any such agreement
to be filed with respect to the security interests created pursuant thereto.

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the property of such Person is greater than the total amount of liabilities
(including without limitation contingent liabilities) of such Person, (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person will be able to pay
its debts and liabilities as they mature and (d) such Person is not engaged in a
business and is not about to engage in a business for which such Person’s
property would constitute an unreasonably small capital. The amount of any
contingent liability at any time shall be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

Credit Agreement

- 19 -



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Statutory Statement” means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent annual statement required to be filed
with the Applicable Insurance Regulatory Authority and, for any fiscal quarter
of such Insurance Company, the quarterly statement required to be filed with the
Applicable Insurance Regulatory Authority, which annual and quarterly statements
shall be prepared in accordance with SAP or GAAP as specified by the Applicable
Insurance Regulatory Authority.

“Subordinated Indebtedness” has the meaning assigned to such term in
Section 6.01(l).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower. “Wholly Owned Subsidiary” means
any such corporation, partnership or other entity of which all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are so owned or controlled.

“Subsidiary Guarantees” means the Guarantees of the Guarantors under Article X.

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article VIII.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom

 

Credit Agreement

- 20 -



--------------------------------------------------------------------------------

stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as at any date, the sum of Total Debt plus Total
Stockholders’ Equity.

“Total Debt” means, as at any date, without duplication, the sum of all Funded
Debt of the Borrower and its Subsidiaries on a consolidated basis.

“Total Stockholders’ Equity” means, as at any date, the total stockholders’
equity of the Borrower and its Subsidiaries as the same would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP; provided that (i) noncontrolling interests in Subsidiaries
(as determined in accordance with the Statement of Financial Accounting
Standards No. 160, entitled “Noncontrolling Interests in Consolidated Financial
Statements”) shall be excluded in the calculation of Total Stockholders’ Equity
and (ii) the aggregate liquidation preference of Capital Securities shall be
included in the calculation of Total Stockholders’ Equity only with respect to
that portion of such aggregate liquidation preference up to but not exceeding
15% of Total Capitalization on such date.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word

 

Credit Agreement

- 21 -



--------------------------------------------------------------------------------

“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as from time to time amended, supplemented or otherwise
modified, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof, (d) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (e) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.03. Accounting Terms and Determinations.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with (in the case of the Borrower and
its Subsidiaries on a consolidated basis) GAAP or (in the case of certain of the
Insurance Companies) SAP, as the case may be, applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which, prior to the delivery of the first financial
statements (after the Effective Date) under Section 5.01, shall mean the
financial statements as at December 31, 2011 referred to in Section 3.04(a)).
All calculations made for the purposes of determining compliance with this
Agreement shall (except as otherwise expressly provided herein) be made by
application of (in the case of the Borrower and its Subsidiaries on a
consolidated basis) GAAP or (in the case of certain of the Insurance Companies)
SAP, as the case may be, applied on a basis consistent with those used in the
preparation of the latest annual or quarterly financial statements furnished to
the Lenders pursuant to Section 5.01 (or, prior to the delivery of the first
financial statements (after the Effective Date) under Section 5.01, used in the
preparation of the financial statements as at December 31, 2011 referred to in
Section 3.04(a)) unless (i) the Borrower shall have objected to determining such
compliance on such basis at the time of delivery of such financial statements or
(ii) the Required Lenders shall so object within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 5.01, shall mean the financial statements referred to in
Section 3.04(a)).

(b) The Borrower will not change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively.

 

Credit Agreement

- 22 -



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount of $2,500,000 or a larger multiple of $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
equal to $2,500,000 or a larger multiple of $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than

 

Credit Agreement

- 23 -



--------------------------------------------------------------------------------

1:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon (or, in the case of ABR Borrowing, 2:00 p.m.), New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds

 

Credit Agreement

- 24 -



--------------------------------------------------------------------------------

Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.05. Interest Elections.

(a) Elections by the Borrower for Borrowings. Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have the Interest Period specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

Credit Agreement

- 25 -



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period therefor, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period therefor.

SECTION 2.06. Termination and Reduction of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $3,000,000 or a larger multiple
of $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the total Revolving Credit Exposures would exceed
the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Commitment Termination Date.

 

Credit Agreement

- 26 -



--------------------------------------------------------------------------------

(b) Manner of Payment. Prior to any repayment of any Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be paid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
(i) in the case of repayment of any Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of repayment
(which shall be a Business Day) and (ii) in the case of repayment of any ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of
repayment (which shall be a Business Day); provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of paragraph (c) of this Section.

 

Credit Agreement

- 27 -



--------------------------------------------------------------------------------

(b) Mandatory Commitment Reductions and Prepayments. (i) If at any time the Debt
Rating is lower than BBB- by S&P (or, subject to Section 6.14(c), there is no
Debt Rating by S&P) and the Debt Rating is lower than Baa3 by Moody’s (or,
subject to Section 6.14(c), there is no Debt Rating by Moody’s), the Commitments
will be permanently reduced (and the Borrower will prepay the Loans to the
extent provided below) as follows:

(A) upon receipt by any Loan Party of the Net Proceeds of any Equity Issuance by
such Loan Party after the Effective Date, an amount equal to 50% of such Net
Proceeds shall be applied toward the reduction of the Commitments and/or the
prepayment of the Loans as set forth in Section 2.08(b)(ii); and

(B) upon receipt by any Loan Party of the Net Proceeds of any Indebtedness
permitted to be issued or incurred by such Loan Party under Sections 6.01(k),
6.01(l), 6.01(m) and 6.01(t)(i) after the Effective Date, an amount equal to 50%
of such Net Proceeds shall be applied toward the reduction of the Commitments
and/or the prepayment of the Loans as set forth in Section 2.08(b)(ii).

(ii) Each amount required to be applied pursuant to this Section 2.08(b) shall
be applied ratably to the permanent reduction of Commitments on the date of
receipt of the Net Proceeds of the relevant transaction (and on or prior to each
such reduction the Borrower shall notify the Administrative Agent of the
relevant transaction resulting in such reduction under this Section 2.08(b) and
the amount of such reduction). After giving effect to such reduction, to the
extent the total Revolving Credit Exposure exceeds the total Commitments (as so
reduced), the Borrower shall promptly provide the relevant prepayment notice(s)
required by paragraph (c) of this Section and prepay Loans to the extent of such
excess in accordance with such notice as follows: (x) first, ABR Borrowings then
outstanding to the extent of such excess shall be prepaid, in each case, not
later than the Business Day immediately following the date of such reduction;
and (y) next, to the extent any portion of such excess shall remain outstanding,
Eurodollar Borrowings then outstanding shall be prepaid on a Business Day not
later than the earlier of (A) the date which is 30 days after the date of
receipt of the relevant Net Proceeds and (B) the last day of the next ending
Interest Period in respect of such Eurodollar Borrowings; provided that,
notwithstanding anything herein to the contrary, the reductions of the
Commitments pursuant to this Section 2.08(b) shall only be required to the
extent necessary to reduce the total Commitments to $300,000,000 (and, so long
as the total Commitments are less than or equal to $300,000,000 at any time
(after giving effect to any reduction of Commitments), no further reduction of
Commitments shall be required under this Section 2.08(b)).

(c) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of any Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment (which shall be a
Business Day) or (ii) in the case of prepayment of any ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of prepayment (which shall be a
Business Day). Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.06, then

 

Credit Agreement

- 28 -



--------------------------------------------------------------------------------

such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial optional prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, and each partial
mandatory prepayment shall be in the amount required by Section 2.08(b)(ii).
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).

SECTION 2.09. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the earlier of the date such Commitment terminates or the
Commitment Termination Date. Accrued commitment fees shall be payable on each
Quarterly Date and on the earlier of the date the Commitment terminates and the
Commitment Termination Date, commencing on the first such date to occur after
the Effective Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

 

Credit Agreement

- 29 -



--------------------------------------------------------------------------------

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest . If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

 

Credit Agreement

- 30 -



--------------------------------------------------------------------------------

(iii) subject any recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(b) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to

 

Credit Agreement

- 31 -



--------------------------------------------------------------------------------

the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Loan Parties. In addition, each Loan Party
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

(c) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrative Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the relevant Loan Party by
a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

Credit Agreement

- 32 -



--------------------------------------------------------------------------------

(e) Withholding Exemption Certificate. Any Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate.
In furtherance, but not in limitation, of the immediately preceding sentence,
the Administrative Agent on the Effective Date, each Lender upon becoming a
Lender, and each Person to which any Lender grants a participation (or otherwise
transfers its interest in this Agreement) agree that they will deliver to
Administrative Agent and the Borrower either (a) if such Lender or Person is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code), an executed copy of a United States Internal Revenue Service Form W-9, or
(b) if such Lender or Person is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code), (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8ECI, W-8EXP or W-8IMY or
successor applicable form, as the case may be (certifying therein an entitlement
to an exemption from or reduction in, United States withholding taxes) or
(ii) if such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10-percent shareholder” within the
meaning of Section 881(c)(3)(B) of the Code, and (C) a “controlled foreign
corporation” within the meaning of 881(c)(3)(C) of the Code, and cannot deliver
Internal Revenue Service Form W-8ECI, W-8IMY or Form W-8BEN (with respect to an
exemption under an income tax treaty) (or any successor forms) pursuant to
clause (i) above, (x) a certificate substantially in the form of Exhibit D (any
such certificate, a “Section 2.14(e) Certificate”) and (y) two (2) accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN or
W-8IMY (with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement and under any Note. Each Lender which delivers to the
Borrower and Administrative Agent a Form W-9, W-8BEN, W-8ECI, W-8EXP or W-8IMY
and a Section 2.14(e) Certificate, as the case may be, pursuant to the preceding
sentence further undertakes to deliver to the Borrower and Administrative Agent
further copies of the Form W-9, W-8BEN, W-8ECI, W-8EXP or W-8IMY, or successor
applicable forms, or other manner of certification or procedure, and a
Section 2.14(e) Certificate, as the case may be, on or before the date that any
such form or certificate expires or becomes obsolete or within a reasonable time
after gaining knowledge of the occurrence of any event requiring a change in the
most recent forms previously delivered by it to the Borrower, and such
extensions or renewals thereof as may reasonably be requested by the Borrower,
certifying in the case of a Form W-9, W-8BEN or W-8ECI, W-8EXP or W-8IMY and a
Section 2.14(e) Certificate, as the case may be, that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, or at a reduced rate, unless in any such
cases any change in treaty, law or regulation has occurred prior to the date on
which any such delivery would otherwise be required which renders all such forms
or certificates inapplicable or which would prevent a Lender from duly
completing and delivering any such form or certificate with respect to it and
such Lender advises the Borrower that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax or at a
reduced rate.

 

Credit Agreement

- 33 -



--------------------------------------------------------------------------------

(f) FATCA. If any payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph (g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim; provided that if a new Loan is to be made by any Lender on a date
the Borrower is to repay any principal of an outstanding Loan of such Lender,
such Lender shall apply the proceeds of such new Loan to the payment of the
principal to be repaid and only an amount equal to the difference between the
principal to be borrowed and the principal to be repaid shall be made available
by such Lender to the Administrative Agent as provided in Section 2.04 or paid
by the Borrower to the Administrative

 

Credit Agreement

- 34 -



--------------------------------------------------------------------------------

Agent pursuant to this paragraph, as the case may be. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders pro rata in accordance with their
respective Commitments; (ii) each payment or prepayment of principal of Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and
(iii) each payment of interest on Loans, and each payment of commitment fees
under Section 2.09, by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of such Loans or commitment fees, as
applicable, then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Credit Agreement

- 35 -



--------------------------------------------------------------------------------

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b), 2.15(e)
or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
has refused to consent to any amendment or waiver hereunder that requires the
consent of all of the Lenders and such amendment or waiver has been consented to
by the Required Lenders, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that

 

Credit Agreement

- 36 -



--------------------------------------------------------------------------------

shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such assignee shall have been
approved by the Administrative Agent (which approval shall not unreasonably be
withheld), (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.17. Defaulting Lenders . Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a); and (b) the
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender. In the event that the
Administrative Agent and the Borrower each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Loans
then outstanding of the other Lenders as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and

 

Credit Agreement

- 37 -



--------------------------------------------------------------------------------

constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate in any
material respect any Requirement of Law applicable to the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any Contractual
Obligation binding upon the Borrower or any of its Material Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Material Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents.

SECTION 3.04. Financial Statements; No Material Adverse Change.

(a) GAAP Statements. The Borrower has heretofore furnished to the Lenders the
consolidated balance sheets of the Borrower and its Subsidiaries and the related
consolidated statements of income (loss), comprehensive income (loss),
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
and for the fiscal years ended December 31, 2010 and December 31, 2011, each
reported on by PricewaterhouseCoopers LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Statutory Statements. The Borrower has heretofore furnished to the Lenders
the Statutory Statements for FATICO as of December 31, 2010 and December 31,
2011 and such Statutory Statements were prepared in accordance with SAP
consistently applied through the applicable periods covered thereby, except as
expressly noted therein or as disclosed in Schedule 3.04(b).

(c) No Material Adverse Change. Since December 31, 2011, there has not occurred
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.02 and except for
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

Credit Agreement

- 38 -



--------------------------------------------------------------------------------

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.

(b) Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all Laws (including any Environmental Laws) and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any Contractual Obligation that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

SECTION 3.09. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Insurance Licenses. Each Insurance Company has obtained and
maintains in full force and effect all Licenses from all Governmental
Authorities necessary to operate in all jurisdictions in which such Insurance
Company operates, in each case other than such Licenses the failure of which to
obtain or maintain, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No License, the loss of which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, is the subject of a proceeding for suspension or
revocation which is reasonably likely to result in a suspension or revocation.
To the Borrower’s knowledge, there is no sustainable basis for any suspension or
revocation of any License, and no such suspension or revocation has been
threatened by any Governmental Authority, the loss of which, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

Credit Agreement

- 39 -



--------------------------------------------------------------------------------

SECTION 3.11. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns and reports required to have been filed and have paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.12. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.13. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Subject to Schedule 3.04(b), none of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower or any of its Subsidiaries to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date made; provided that, with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

SECTION 3.14. Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any Loan hereunder will be used to buy or carry any Margin Stock. After applying
the proceeds of each Borrowing, not more than 25% of the value of the assets of
the Borrower and its Subsidiaries on a consolidated basis which are subject to
any limitation on sale, pledge or other disposition or similar restrictions
hereunder will consist of Margin Stock.

SECTION 3.15. Indebtedness. Schedule 3.15 is a list of all Indebtedness of the
Borrower and its Subsidiaries as of the Effective Date (excluding
(i) Indebtedness under the Loan Documents and (ii) Indebtedness of the Borrower
and such Persons in an aggregate principal or face amount not exceeding
$25,000,000).

SECTION 3.16. Liens. Schedule 3.16 is a list of all Liens securing Indebtedness
of the Borrower and its Subsidiaries as of the Effective Date (excluding
(i) Liens under the Loan Documents and (ii) Liens securing Indebtedness of the
Borrower and such Persons in an aggregate principal or face amount not exceeding
$25,000,000).

 

Credit Agreement

- 40 -



--------------------------------------------------------------------------------

SECTION 3.17. Subsidiaries. Schedule 3.17 sets forth a complete and correct list
of all Subsidiaries of the Borrower as of the Effective Date and the
jurisdiction of organization of each such Subsidiary. As of the Effective Date,
except for the Liens created by the Loan Documents and Liens permitted under
Section 6.02(b), the Borrower will own, free and clear of Liens, all outstanding
Equity Interests of each such Subsidiary set forth in Schedule 3.17 (and each
such Subsidiary will own, free and clear of Liens, all outstanding Equity
Interests of its Subsidiaries) and all such Equity Interests of each Subsidiary
organized as a corporation are validly issued, fully paid and non-assessable.
Except as set forth in Schedule 3.17, as of the Effective Date, (i) there will
be no outstanding Equity Rights with respect to any Subsidiary and (ii) there
will be no outstanding obligations of the Borrower or any of its Subsidiaries to
repurchase, redeem, or otherwise acquire any Equity Interests of the Borrower or
any of its Subsidiaries nor will there be any outstanding obligations of the
Borrower or any of its Subsidiaries to make payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference
to the fair market value or equity value of the Borrower or any of its
Subsidiaries.

SECTION 3.18. Solvency. As of the Effective Date (after giving effect to the
Loans (if any) made on such date), the Borrower will, and the Borrower and its
Subsidiaries on a consolidated basis will be, Solvent.

SECTION 3.19. Security Documents. Subject to Section 5.12(b), each of the
Security Documents is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof and, in the
case of the Pledged Equity described (and as defined) in the respective Security
Documents, when certificates representing such Pledged Equity are delivered to
the Administrative Agent, such security interests will constitute perfected
Liens on such Collateral securing the Obligations (as defined in the respective
Security Documents), in each case subject to no other Liens other than the Liens
permitted by Section 6.02.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(and, in the case of each document specified in this Section to be received by
the Administrative Agent, such document shall be in form and substance
satisfactory to the Administrative Agent):

(a) Executed Counterparts of this Agreement. The Administrative Agent shall have
received from each of the Borrower, the Guarantors, the Lenders and the
Administrative Agent a counterpart of this Agreement signed on behalf of such
party (or written evidence satisfactory to the Administrative Agent, which may
include telecopy transmission of a signed signature page to this Agreement, that
such party has signed a counterpart of this Agreement).

 

Credit Agreement

- 41 -



--------------------------------------------------------------------------------

(b) Pledge Agreement. The Pledge Agreement shall be duly executed and delivered
by each Loan Party party thereto and the Administrative Agent, and the Loan
Parties party thereto shall have delivered to the Administrative Agent (i) the
certificates, if any, representing the Pledged Equity (as defined in the Pledge
Agreement) accompanied by undated stock powers executed in blank, and (ii) each
document or instrument (including UCC-1 financing statements) required thereby
or under Law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral,
subject to no other Liens. The Administrative Agent shall have received the
results of recent lien searches with respect to the Loan Parties in the
appropriate jurisdictions satisfactory to the Administrative Agent, and such
searches shall reveal no Liens on any of the assets of the Loan Parties (other
than Liens permitted by Section 6.02) or Liens to be discharged on or prior to
the Effective Date.

(c) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent.

(d) Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received one or more favorable written opinions (addressed to the Administrative
Agent and the Lenders and dated the Effective Date) of White & Case LLP, counsel
to the Loan Parties, and/or the general counsel of the Borrower, in form and
substance satisfactory to the Administrative Agent and covering such matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(e) Opinion of Special New York Counsel to Administrative Agent. The
Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB as Administrative
Agent, in form and substance satisfactory to the Administrative Agent (and JPMCB
hereby instructs such counsel to deliver such opinion to the Lenders).

(f) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in this Section and in the
lettered clauses of the first sentence of Section 4.02.

(g) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
on the Effective Date for the account of the respective person or persons
entitled

 

Credit Agreement

- 42 -



--------------------------------------------------------------------------------

thereto all such fees and expenses as it shall have agreed in writing to pay to
the Joint Lead Arrangers referred to on the cover page of this Agreement, the
Administrative Agent and the Lenders in connection herewith, including the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent, in connection with the negotiation,
preparation, execution and delivery of the Loan Documents (to the extent that
statements for such fees and expenses have been delivered to the Borrower).

(h) Prior Credit Agreement. The Administrative Agent shall have received
evidence that, as of the Effective Date, all amounts accrued or owing under the
Prior Credit Agreement shall have been paid in full and the commitments of such
lenders shall have been terminated (and, by its execution of this Agreement,
each Lender party hereto that is party to the Prior Credit Agreement hereby
waives any prior notice requirement with respect to any prepayment of loans
and/or termination of commitments thereunder contemplated by this clause (h),
which payment and termination will be effective as of the Effective Date).

(i) Ratings. The Borrower shall have in effect a Debt Rating from each of S&P
and Moody’s and shall have furnished evidence thereof to the Administrative
Agent.

(j) Excluded Dispositions. The Borrower shall have delivered to the
Administrative Agent and the Lenders a letter in form satisfactory to the
Administrative Agent confirming the names of the relevant Subsidiaries for
purposes of the definition of “Excluded Dispositions”.

(k) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or the Required Lenders may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
April 30, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions (in addition to the satisfaction of the conditions under Section 4.01
in the case of the initial Borrowing hereunder):

(a) the representations and warranties of the Borrower set forth in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects (or, in the case of such representations and warranties
qualified as to materiality, in all respects) on and as of the date of such
Borrowing (or, if any such representation or warranty is expressly stated to
have been made as of a specified date, as of such specified date); and

 

Credit Agreement

- 43 -



--------------------------------------------------------------------------------

(b) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, in the case of the financial statements referred to in clause
(i) below, within five Business Days after the Borrower shall have filed such
financial statements with the SEC), (i) the audited consolidated balance sheets
and related audited statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries, in each case as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and (ii) the unaudited balance sheet
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower on a stand-alone basis, in each case, as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower on a stand-alone basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, if earlier, within five Business Days
after the Borrower shall have filed such financial statements referred to in
clause (i) below with the SEC), (i) the unaudited consolidated balance sheets
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries and (ii) the unaudited balance sheet
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower on a stand-alone basis, in each case, as of the end

 

Credit Agreement

- 44 -



--------------------------------------------------------------------------------

of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, in each case certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis or the Borrower on a stand-alone basis, as applicable, in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.05, (iii) identifying any change in the
Data Tree/Data Trace Entities as of the end of the relevant fiscal year or
fiscal year, as applicable, from those Data Tree/Data Trace Entities that are
identified on the signature pages hereof or in the most recent certificate
delivered under this clause (c) and (iv) in the case of each such certificate
relating to financial statements delivered under such clause (a) only,
(i) identifying any change in the Subsidiaries that are Material Subsidiaries as
of the end of the relevant fiscal year (other than the Loan Parties and FATICO)
from those Material Subsidiaries that have been identified as such in
Schedule 3.17 or in the most recent such certificate delivered under this
clause (c) and (ii) only so long as the Collateral shall be required to be in
effect pursuant to Section 5.11, setting forth an annual summary description of
the Collateral, together with an annual unaudited schedule of members’ equity
(or equivalent) and EBITDA of the Data Tree/Data Trace Parent and its
Subsidiaries on a consolidated basis, in each case, as of the end of and for the
relevant fiscal year;

(d) within 50 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of FATICO, Statutory Statements of FATICO prepared
in accordance with SAP for such fiscal period, accompanied by a certificate of a
Financial Officer of FATICO which certificate shall state that such financial
statements present the financial condition of FATICO in accordance with SAP;

(e) within 90 days after the end of each fiscal year of FATICO, the annual
Statutory Statement of FATICO prepared in accordance with SAP for such fiscal
year and as filed with the Applicable Insurance Regulatory Authority,
accompanied by (i) a certificate of a Financial Officer of FATICO stating that
said Statutory Statement presents the financial condition of FATICO in
accordance with SAP, (ii) a certificate of a Financial Officer of FATICO,
affirming the adequacy of Reserves of FATICO as at the end of such fiscal year
and (iii) upon request of the Administrative Agent (but not more than once per
year), a report by Milliman & Robertson, Inc., or such other actuarial firm of
nationally recognized professional standing, affirming the adequacy of Reserves
of FATICO as at the end of any fiscal year (which report(s), if requested, shall
be provided at the Borrower’s expense);

 

Credit Agreement

- 45 -



--------------------------------------------------------------------------------

(f) upon request of any Lender, a copy of any final financial examination report
(including, without limitation, any report in respect of any tri-annual
examination conducted by any Applicable Insurance Regulatory Authority) or
market conduct examination report issued by or prepared for any Governmental
Authority (including any Applicable Insurance Regulatory Authority) with respect
to any Insurance Company that is a Material Subsidiary; and, upon request of any
Lender, to the extent disclosure to the Lenders is permitted by Law, a copy of
any financial examination report issued by or prepared for any Governmental
Authority (including any Applicable Bank Regulatory Authority) with respect to
the Borrower, First American Trust, First Security Business Bank and each other
Bank Subsidiary that is a Material Subsidiary;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, provided that if any such report, statement or other materials is
electronically filed by the Borrower or any of its Subsidiaries with the SEC and
is publicly available through the internet or other electronic means, the
Borrower will notify the Administrative Agent and the Lenders promptly following
such filing and, only upon the request of any Lender, furnish a copy of such
report, statement or other materials to such Lender; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $50,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, could not (either individually
or in the aggregate) reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $50,000,000;

 

Credit Agreement

- 46 -



--------------------------------------------------------------------------------

(e) immediately, notice of actual (or threatened action that could reasonably be
expected to lead to the) suspension, termination or revocation of any License of
any Insurance Company that is a Material Subsidiary by any Governmental
Authority (including any Applicable Insurance Regulatory Authority), including
any notice by any Governmental Authority of the commencement of any proceeding,
hearing or administrative action to suspend, terminate or revoke any such
License as a result of the failure by any such Insurance Company to take or
refrain from taking, any action which could reasonably be expected to materially
adversely affect the authority of such Insurance Company to conduct its business
after notice thereof by such Governmental Authority (including any such
Applicable Insurance Regulatory Authority);

(f) promptly after the Borrower knows or has reason to believe that any
insurance, banking or other regulator having jurisdiction over the Borrower or
any of its Material Subsidiaries has commenced any proceeding, issued any order,
given notice of a formal hearing, sought relief from any court or taken any
similar action with respect to the Borrower or any such Subsidiary that seeks
to, or would, result in the revocation of any license or authorization of the
Borrower or any such Subsidiary or materially restrict the ability of the
Borrower or any such Subsidiary to do business in any jurisdiction, a notice
describing in reasonable detail such proceeding, order, hearing or similar
action;

(g) any announcement by S&P or Moody’s of any change in the Debt Rating
established or deemed established by such rating agency;

(h) any event or circumstance that would cause the Additional Negative Covenants
to become applicable or be suspended at any time pursuant to Section 6.14;

(i) any Reinstatement Event;

(j) the formation or acquisition of any Subsidiary that is a Data Tree/Data
Trace Entity or the occurrence of any transaction, event or circumstance that
causes any Subsidiary to become a Data Tree/Data Trace Entity;

(k) receipt by the Borrower or any of its Material Subsidiaries of written
notice from any Applicable Bank Regulatory Authority, any Applicable Insurance
Regulatory Authority or any other Governmental Authority requiring that the
Borrower or any of its Material Subsidiaries make a capital contribution to any
Subsidiary in an aggregate amount exceeding $300,000,000; and

(l) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

Credit Agreement

- 47 -



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or SAP, as applicable, and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Material Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

SECTION 5.06. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account, in which entries that
are full, true, correct and in conformity with GAAP or SAP, as applicable,
consistently applied shall be made of all dealings and transactions in relation
to its business and activities.

SECTION 5.07. Inspection Rights. The Borrower will, and will cause each of its
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, so long as no Event of Default has occurred and is continuing,
only two such visits shall be permitted during any twelve month period. The
Borrower shall pay the reasonable costs of any such visit or inspection if a
Default exists at the time thereof or is discovered as a result thereof (but
shall have no responsibility therefor under any other circumstance).

SECTION 5.08. Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Laws and
orders of any Governmental Authority applicable to it or its property (including
Environmental Laws) and all Contractual Obligations binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations.

 

Credit Agreement

- 48 -



--------------------------------------------------------------------------------

SECTION 5.10. Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries (including to
refinance as of the Effective Date any amounts outstanding or accrued under the
Prior Credit Agreement) not in contravention of any Law or of any Loan Document.

SECTION 5.11. Guarantees; Release and Reinstatement. (a) Subject to
paragraph (b) of this Section, the Borrower will take such action, and will
cause each of its Subsidiaries to take such action, from time to time as shall
be necessary to ensure that each Data Tree/Data Trace Entity is a “Guarantor”
hereunder. Without limiting the generality of the foregoing, if at any time
after the Effective Date the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary that shall be a Data Tree/Data Trace Entity, or any
existing Subsidiary shall become a Data Tree/Data Trace Entity, then, within 30
days after such formation, acquisition or other event, as applicable, the
Borrower and its Subsidiaries will cause such Subsidiary to become a “Guarantor”
hereunder pursuant to a Guarantee Joinder Agreement and to deliver such proof of
corporate action, incumbency of officers, opinions of counsel (which may be
internal counsel) and other documents as are consistent with those delivered by
the Loan Parties pursuant to Section 4.01 on the Effective Date as the
Administrative Agent shall reasonably request. Upon execution and delivery of
such Guarantee Joinder Agreement, each such Person shall automatically become a
Guarantor for purposes hereof and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents.

(b) Notwithstanding anything herein to the contrary, upon (i) the occurrence of
a Release Event and (ii) notice thereof by the Borrower to the Administrative
Agent (which notice shall contain a certification by a Responsible Officer as to
the occurrence of such Release Event), the Subsidiary Guarantees shall
automatically be released and terminated and the Guarantors shall cease to be
parties hereto (and shall no longer be obligated hereunder in respect of the
Subsidiary Guarantees or otherwise hereunder or under any other Loan Document to
which it is a party). If at any time that the Subsidiary Guarantees shall not be
in effect hereunder a Reinstatement Event shall occur, the Borrower shall
promptly cause each Data Tree/Data Trace Entity to comply with the requirements
of Section 5.11(a) (including entering into a Guarantee Joinder Agreement and
delivering such other documentation required by Section 5.11(a), in each case,
in form and substance reasonably satisfactory to the Administrative Agent).

SECTION 5.12. Pledges; Release and Reinstatement. (a) Subject to paragraph
(b) of this Section, the Borrower will take such action, and will cause each of
its Subsidiaries to take such action, from time to time as shall be necessary to
ensure that (i) 50% of the Equity Interests of the Data Tree/Data Trace Entities
and (ii) 9% of the Equity Interests of FATICO are Collateral under the Pledge
Agreement and the direct holders of such Equity Interests are “Grantors” under
the Pledge Agreement. Without limiting any other provision of the Loan
Documents, the Borrower will, and will cause each Subsidiary to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the execution and delivery of a joinder, accession or
similar agreement by any such Subsidiary which owns any such Equity Interests of
a Data Tree/Data Trace Entity pursuant to which such Subsidiary shall become a
“Grantor” party to the Pledge Agreement pursuant to the terms thereof, and the
delivery to the Administrative Agent of such proof of corporate action,
incumbency of officers, opinions of counsel (which may be internal counsel),
other documents with respect to such

 

Credit Agreement

- 49 -



--------------------------------------------------------------------------------

Subsidiary as are consistent with those delivered by the Loan Parties pursuant
to Section 4.01 on the Effective Date as the Administrative Agent shall
reasonably request), and the delivery of certificates (if any) in respect of
such Equity Interests (and related stock or similar powers)), the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable, which may be
required by applicable Law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure validity, perfection and priority of
the Liens created or intended to be created by the Security Documents, all at
the expense of the Loan Parties.

(b) Notwithstanding anything herein to the contrary, upon (i) the occurrence of
a Release Event and (ii) notice thereof by the Borrower to the Administrative
Agent (which notice shall contain a certification by a Responsible Officer as to
the occurrence of such Release Event), the Collateral shall automatically be
released and the Pledge Agreement shall terminate and the Grantors (as defined
in the Pledge Agreement) shall cease to be parties thereto (and shall no longer
be obligated thereunder). If at any time that the Collateral shall not be in
effect hereunder a Reinstatement Event shall occur, the Borrower will, and will
cause its Subsidiaries to, promptly comply with the requirements of
Section 5.12(a) (including entering into a new pledge agreement in favor of the
Administrative Agent, substantially similar to the Pledge Agreement entered into
as of the Effective Date with such changes thereto as may be mutually agreed
upon between the Administrative Agent and the Borrower) and delivering such
other documentation required by Section 5.12(a), in each case, in form and
substance reasonably satisfactory to the Administrative Agent).

(c) In connection with any termination or release pursuant to Section 5.12(b),
the Administrative Agent shall promptly execute and deliver to any Grantor (as
defined in the Pledge Agreement), at such Grantor’s expense, all documents that
such Grantor shall reasonably request to evidence such termination or release
and take all other actions reasonably requested by any Grantor, at such
Grantor’s expense, in connection with such release, including delivery of any
stock certificates or stock powers held by the Administrative Agent, in
accordance with the terms of the Pledge Agreement.

SECTION 5.13. Maintenance of Ratings. The Borrower will maintain at all times a
Debt Rating from each of S&P and Moody’s (other than the failure to do so by
reason of the circumstances referred to in the last sentence of the definition
of “Applicable Rate” or in Section 6.14(c)).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness incurred under the Loan Documents;

 

Credit Agreement

- 50 -



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Effective Date (other than under the Loan
Documents) and (only to the extent required to be disclosed therein pursuant to
Section 3.15) set forth in Schedule 3.15;

(c) Indebtedness in connection with Cash Management Practices;

(d) Indebtedness of the Borrower to any Subsidiary or any Subsidiary to another
Subsidiary or the Borrower comprising intercompany settlements in respect of
ordinary course payables;

(e) Indebtedness of FATICO to the Borrower representing intercompany loans made
by the Borrower from net proceeds received by the Borrower from its Equity
Issuances (to the extent not required to be applied pursuant to
Section 2.08(b));

(f) Indebtedness of the Insurance Companies in respect of letters of credit (or
similar instruments) and Guarantees issued in the ordinary course of business,
so long as the aggregate amount of all such Indebtedness does not exceed
$50,000,000 at any one time outstanding;

(g) Indebtedness of Subsidiaries in respect of letters of credit (or similar
instruments) and guarantees issued in connection with settlement or
administration of claims made against any of its Subsidiaries under insurance
policies of the type usually carried by corporations engaged in businesses or
activities that are the same as or similar to those of the Borrower and its
Subsidiaries;

(h) Indebtedness of Bank Subsidiaries incurred from a Federal Reserve Bank or
Federal Home Loan Bank or other financial institution;

(i) Indebtedness of any Subsidiary secured by a Lien upon real property and/or
related fixtures and personal property including insurance and condemnation
proceeds, if any, and assignment of leases and rents, with respect thereto,
provided that (i) the holder of such Indebtedness has recourse only to such real
property (and/or such fixtures and other property) or (ii) if any such
Indebtedness shall not comply with subclause (i) above, the aggregate principal
amount of all such Indebtedness permitted under this clause (i), together with
the aggregate principal amount of all Indebtedness of Subsidiaries secured by a
Lien upon real property and/or related fixtures and personal property including
insurance and condemnation proceeds, if any, and assignment of leases and rents,
with respect thereto that is existing on the Effective Date, shall not exceed
$100,000,000 at any one time outstanding (and such Indebtedness may be
guaranteed by the Borrower);

(j) obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 6.06;

 

Credit Agreement

- 51 -



--------------------------------------------------------------------------------

(k) any Indebtedness incurred by the Borrower in the form of secured or
unsecured senior notes; provided that (i) such Indebtedness does not mature or
have scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the date that is 91 days
after the Commitment Termination Date at the time such Indebtedness is incurred
(other than customary prepayment or redemption requirements as a result of asset
sales or change of control provisions (provided that any such prepayment or
redemption (or offer to prepay or redeem) may be made only to the extent
permitted under Section 6.13)); (ii) the other terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
contained in the Loan Documents; (iii) such Indebtedness is not contractually
subordinated to any other Indebtedness; (iv) such Indebtedness is not guaranteed
by any Person other than the Guarantors; (v) such Indebtedness shall be
permitted to be secured hereunder (x) at the time of incurrence of such
Indebtedness only if the Obligations hereunder shall be secured pursuant to the
Pledge Agreement at such time or (y) otherwise, if such Indebtedness shall
provide that such Indebtedness shall be required to become secured at such later
time as the Obligations hereunder shall become so secured, only at such later
time, in which case, to the extent such Indebtedness shall become secured,
(A) such Indebtedness shall be designated as a “Secured Obligation” pursuant to
the Pledge Agreement and shall be secured by the Liens thereunder on the
Collateral on a pari passu basis with the Obligations in accordance with the
terms thereof and shall not be secured by any Lien on any property or assets of
the Borrower or any of its Subsidiaries other than the Collateral (and the
Administrative Agent is hereby authorized without further consent of the Lenders
to enter into such amendments to the Pledge Agreement, and/or to take such other
action (including entering into and/or acknowledging such other agreements with
respect to such Indebtedness) as it deems appropriate in connection therewith,
in order to give effect to the purposes of this clause (i)) and (B) such
Indebtedness shall remain secured only so long as the Obligations shall are so
secured; (vi) no Default has occurred and is continuing at the time of
incurrence of such Indebtedness or would result therefrom; and (vii) the Net
Proceeds of such Indebtedness shall be applied in accordance with
Section 2.08(b) to the extent required by the terms thereof;

(l) unsecured subordinated Indebtedness of the Borrower (“Subordinated
Indebtedness”); provided that (i) such Indebtedness does not mature or have
scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the date that is 91 days
after the Commitment Termination Date at the time such Indebtedness is incurred
(other than customary prepayment or redemption requirements as a result of asset
sales or change of control provisions (provided that any such prepayment or
redemption (or offer to prepay or redeem) may be made only to the extent
permitted under Section 6.13)); (ii) the other terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
contained in the Loan Documents, and the subordination terms applicable thereto
shall be not less favorable to the Lenders than subordination provisions found
in subordinated debt of a similar type issued by similar issuers under Rule 144A
or in a public offering, provided that such subordination terms shall define
“senior indebtedness” to include the

 

Credit Agreement

- 52 -



--------------------------------------------------------------------------------

Obligations; (iii) such Indebtedness is not guaranteed by any Person other than
the Guarantors; (iv) no Default has occurred and is continuing at the time of
incurrence of such Subordinated Indebtedness or would result therefrom; and
(v) the Net Proceeds of such Subordinated Indebtedness shall be applied in
accordance with Section 2.08(b) to the extent required by the terms thereof;

(m) unsecured convertible Indebtedness of the Borrower (“Convertible
Indebtedness”); provided that (i) such Indebtedness does not mature or have
scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the date that is 91 days
after the Commitment Termination Date at the time such Indebtedness is incurred;
provided that the repayment of the principal amount upon the conversion or
mandatory prepayment of any such Indebtedness may be made on or prior to such
maturity date if such payment shall be made solely in additional unsecured debt
securities of the Borrower to the extent permitted to be incurred under
Section 6.01(k) or Section 6.01(l); (ii) the other terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
contained in the Loan Documents, and, if such Convertible Indebtedness is
subordinated debt, the subordination terms applicable thereto shall be not less
favorable to the Lenders than subordination provisions found in subordinated
debt of a similar type issued by similar issuers under Rule 144A or in a public
offering; provided that such subordination terms shall define “senior
indebtedness” to include the Obligations; (iii) such Indebtedness is not
guaranteed by any Person; (iv) no Default has occurred and is continuing at the
time of incurrence of such Convertible Indebtedness or would result therefrom;
and (v) the Net Proceeds of such Convertible Indebtedness shall be applied in
accordance with Section 2.08(b) to the extent required by the terms thereof;
provided, further, that (I) any conversion of Convertible Indebtedness by a
holder thereof into shares of Equity Interests, (II) the rights of holders of
such Indebtedness to convert into shares of Equity Interests and (III) the
rights of holders of Convertible Indebtedness to require any repurchase by the
Borrower upon a fundamental change of such Indebtedness in cash, shall not
constitute a scheduled repayment, mandatory redemption or sinking fund
obligation;

(n) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(o) Indebtedness incurred in an Acquisition or Disposition permitted hereunder
constituting indemnification obligations or obligations in respect of purchase
price or other similar adjustments;

(p) Indebtedness incurred in the ordinary course of business in connection with
“1031 exchange” transactions under Section 1031 of the Code (or regulations
promulgated thereunder, including Revenue Procedure 2000-37) that is limited in
recourse to the properties (real or personal) which are the subject of such
“1031 exchange” transactions or the proceeds thereof;

 

Credit Agreement

- 53 -



--------------------------------------------------------------------------------

(q) Indebtedness consisting of (i) the financing of insurance premiums by the
Borrower or any Subsidiary; (ii) take-or-pay obligations of the Borrower or any
Subsidiary contained in supply arrangements; and/or (iii) obligations in respect
of bid, performance, stay, customs, appeal and surety bonds, closing protection
letters and performance and completion guarantees provided by the Borrower or
any Subsidiary, in each case, in the ordinary course of business;

(r) Indebtedness and other obligations of the Borrower in respect of Swap
Agreements entered into in the ordinary course of business and not for
speculative purposes, including in connection with hedge transactions, warrant
transactions and capped call transactions in respect of Convertible Indebtedness
(which Indebtedness and other obligations may be guaranteed by the Guarantors,
but not any other Person);

(s) Indebtedness of the Borrower owing to any Subsidiary or Indebtedness of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that (i) a
Non-Loan Party Subsidiary shall have Indebtedness owing to any Loan Party only
to the extent permitted under the first sentence of Section 6.03(b); (ii) any
Indebtedness of any Loan Party owing to any Non-Loan Party Subsidiary shall be
made pursuant to an intercompany note in form and substance satisfactory to the
Administrative Agent and shall be subordinated in right of payment from and
after such time as the Loans shall become due and payable hereunder (whether at
maturity, acceleration or otherwise) to the indefeasible payment in full in cash
of the Obligations; and (iii) such Indebtedness may be secured to the extent
permitted under Section 6.02(i);

(t) additional Indebtedness of (i) Subsidiaries and (ii) any Person that becomes
a Subsidiary after the Effective Date, in each case owing to any Person (other
than the Borrower or any other Subsidiary), not exceeding at any time
outstanding an aggregate amount equal to 15% of Total Stockholders’ Equity (as
determined as of the most recently ended fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable); provided that, at the time of the incurrence thereof, (i) no
Default has occurred and is continuing or would result therefrom and (ii) the
Net Proceeds of any such Indebtedness of any Loan Party shall be applied in
accordance with Section 2.08(b) to the extent required by the terms thereof; and

(u) any extensions, renewals or refinancings of the foregoing (but only to the
extent the Indebtedness being incurred to effect any such renewal or refinancing
(including the amount of such Indebtedness in excess of the Indebtedness being
refinanced) shall be permitted under this Section).

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Liens created pursuant to the Loan Documents;

 

Credit Agreement

- 54 -



--------------------------------------------------------------------------------

(b) Liens existing on the Effective Date and (only to the extent required to be
disclosed therein pursuant to Section 3.16) set forth in Schedule 3.16;

(c) Permitted Encumbrances;

(d) Liens upon property of any Person which becomes a Subsidiary of the Borrower
after the Effective Date, provided that such Liens are in existence at the time
such Person becomes a Subsidiary of the Borrower and were not created in
anticipation thereof;

(e) Liens upon tangible personal property used primarily in the ordinary course
of business of the Borrower and its Subsidiaries acquired after the Effective
Date;

(f) Liens upon real property and/or related fixtures and personal property
including insurance and condemnation proceeds, if any, and assignment of leases
and rents, with respect thereto securing Indebtedness permitted by
Section 6.01(i);

(g) Liens upon the property of First Security Business Bank, First American
Trust and First American Title & Trust Company which are created in the ordinary
course of their respective financial services businesses as such businesses are
conducted as of the Effective Date;

(h) Liens securing Indebtedness permitted by Section 6.01(p) to the extent
specified herein;

(i) Liens upon property of any Subsidiary securing Indebtedness of such
Subsidiary owing to the Borrower or another Subsidiary that is the direct or
indirect parent entity of such Subsidiary or Liens upon property of the Borrower
securing Indebtedness of the Borrower owing to a Subsidiary, in either case to
the extent such Indebtedness is permitted by Section 6.01(s);

(j) Liens upon property of the Borrower or any of its Subsidiaries securing Cash
Management Practices; provided that no such Lien shall extend to or cover any
property other than the securities and/or other investments invested in as part
of such practices;

(k) Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 6.06; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;

(l) Liens on the Collateral securing Indebtedness permitted by (and subject to
the terms of) Section 6.01(k);

(m) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any Subsidiary thereof or by
a statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;

 

Credit Agreement

- 55 -



--------------------------------------------------------------------------------

(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(o) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired as part of an Acquisition permitted hereunder to be
applied against the purchase price for such Acquisition, or (ii) consisting of
an agreement to dispose of any property in a Disposition permitted hereunder;

(p) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding leases entered into by the Borrower or
any Subsidiary in the ordinary course of business (and Liens consisting of the
interests or title of the respective lessors thereunder);

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business not prohibited by this Agreement;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary thereof and (iii) relating to purchase orders and other similar
agreements entered into in the ordinary course of business;

(s) Liens securing Indebtedness and/or other obligations in an aggregate amount
not to exceed $125,000,000 at any time outstanding; provided that, at the time
of the incurrence of any such Liens, no Default has occurred and is continuing
or would result therefrom;

(t) Liens securing obligations in respect of Swap Agreements entered into in the
ordinary course of business and not for speculative purposes; provided that if
(i) the counterparty under any such Swap Agreement is a Lender or an Affiliate
of a Lender at the time of execution of such Swap Agreement and designation of
such Swap Agreement under the following clause (ii) and (ii) the Borrower
designates such obligations in respect of any Swap Agreement as “Secured
Obligations” pursuant to the Pledge Agreement, such obligations shall be secured
by the Liens thereunder on the Collateral on a pari passu basis with the
Obligations in accordance with the terms thereof (but only for so long as the
Obligations are so secured) and shall not be secured by any Lien on any property
or assets of the Borrower or any of its Subsidiaries other than the Collateral
(and the Administrative Agent is hereby authorized without further consent of
the Lenders to enter into such amendments to the Pledge Agreement, and/or to
take such other action (including entering into and/or acknowledging such other
agreements with respect to such Swap Agreements) as it deems appropriate in
connection therewith, in order to give

 

Credit Agreement

- 56 -



--------------------------------------------------------------------------------

effect to the purposes of this clause (t)) (provided that no Default has
occurred and is continuing at the time of such designation or would result
therefrom); provided, further, that any such Swap Agreement shall be permitted
to be secured hereunder (x) at the time of the entering into of such Swap
Agreement only if the Obligations hereunder shall be secured pursuant to the
Pledge Agreement at such time or (y) otherwise, if such Swap Agreement shall
provide that the obligations in respect of such Swap Agreement shall be required
to become secured at such later time as the Obligations hereunder shall become
so secured, only at such later time; and

(u) any extensions, renewals or replacements of the foregoing, provided that the
Liens permitted under this clause (u) shall not be spread to cover any
additional Indebtedness or obligations or property (other than a substitution of
like property).

Notwithstanding anything herein to the contrary, no Liens on any of property
constituting Collateral, or which would constitute Collateral if the Pledge
Agreement was in effect at such time, shall be permitted hereunder to be
created, incurred or assumed or to exist at any time, other than Liens permitted
under Sections 6.02(a), 6.02(l) and 6.02(t).

SECTION 6.03. Fundamental Changes; Certain Intercompany Transactions; Lines of
Business.

(a) Mergers, Consolidations, Disposal of Assets, Etc. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets or all or
substantially all of the Equity Interests of any of its Material Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default has occurred and is continuing, (i) any Material
Subsidiary may merge into the Borrower or any other Loan Party in a transaction
in which the Borrower or such Loan Party, as the case may be, is the surviving
entity (provided that (x) in any such transaction involving the Borrower, the
Borrower shall be the surviving entity and (y) in any such transaction involving
two Loan Parties (but not the Borrower) either Loan Party may be the surviving
entity); (ii) any Material Subsidiary may merge into any Person (other than a
Loan Party) in a transaction in which the surviving entity is a Material
Subsidiary (provided that if such Material Subsidiary was a Loan Party
immediately prior to such transaction, such surviving entity shall be deemed to
be a Loan Party); and (iii) any Material Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
another Subsidiary, provided that in a transaction in which the selling or
disposing entity is a Loan Party, the purchaser thereof shall be the Borrower or
another Loan Party.

(b) Certain Intercompany Transactions. Notwithstanding anything herein to the
contrary, the Borrower will not, nor will it permit any other Loan Party to,
make any Investment in any Non-Loan Party Subsidiary (other than any
Indebtedness permitted under Sections 6.01(b), 6.01(c), 6.01(d) and 6.01(e)),
unless the sum of (without duplication) (A) the aggregate principal amount of
Indebtedness of Non-Loan Party Subsidiaries owing to the Loan Parties (other
than any Indebtedness permitted under Sections 6.01(b), 6.01(c), 6.01(d) and

 

Credit Agreement

- 57 -



--------------------------------------------------------------------------------

6.01(e)) at any time outstanding and (B) the aggregate amount of Investments
made by the Loan Parties in Non-Loan Party Subsidiaries after the Effective Date
shall not exceed in the aggregate, an amount equal to the sum of
(I) $350,000,000 plus (II) 50% of Cumulative Net Income at such time plus
(III) the portion of the aggregate Net Proceeds from Equity Issuances of the
Loan Parties received after the Effective Date and not required to be applied
pursuant to Section 2.08(b)(i)(A); provided that, for purposes of this sentence
(and Sections 6.01(s) and 6.11(c)) only, the Data Tree/Data Trace Parent will be
treated as a Non-Loan Party Subsidiary (and not a Loan Party). The Borrower will
not, nor will it permit any Subsidiary to, sell, transfer, lease or otherwise
dispose of any Equity Interests or any property of any Loan Party Subsidiary,
whether now owned or hereafter acquired, to any Non-Loan Party Subsidiary, other
than Dispositions of property (other than any such Equity Interests) at fair
market value for cash or non-cash consideration (so long as such non-cash
consideration shall be permitted under the immediately preceding sentence);
provided that no Loan Party may transfer the Equity Interests of any Subsidiary
that is not a Bank Subsidiary or Insurance Company to any Bank Subsidiary or
Insurance Company.

(c) Lines of Business. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, engage to any material extent in any business other
than the businesses of the type conducted by the Borrower and its Material
Subsidiaries on the Effective Date and businesses reasonably related thereto.

SECTION 6.04. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Wholly Owned
Subsidiaries, in either case, not involving any other Affiliate and
(c) customary fees paid to members of the board of directors of the Borrower or
any of its Subsidiaries.

SECTION 6.05. Financial Covenants.

(a) Total Stockholders’ Equity. The Borrower will not permit Total Stockholders’
Equity to be less than the sum of (i) $1,420,000,000 plus (ii) 50% of the
aggregate Net Proceeds from Equity Issuances of each of the Borrower and its
Subsidiaries after December 31, 2011.

(b) Total Debt to Total Capitalization. The Borrower will not permit Total Debt
at any time to exceed 35% of Total Capitalization.

SECTION 6.06. Sale/Leaseback Transactions and Synthetic Leases. The Borrower
will not, nor will it permit any of its Subsidiaries to, enter into any
Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof, the
aggregate amount of rent and lease payments payable in any fiscal year by the
Borrower and its Subsidiaries under all such arrangements would exceed
$50,000,000.

 

Credit Agreement

- 58 -



--------------------------------------------------------------------------------

SECTION 6.07. Dispositions. The Borrower will not, nor will it permit any other
Loan Party to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its business or property,
whether now owned or hereafter acquired (including receivables and leasehold
interests), except:

(a) obsolete or worn-out property, tools or equipment no longer used or useful
in its business and the abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Subsidiaries taken as a whole;

(b) any Loan Party may sell, lease, transfer or otherwise dispose of any or all
of its property (including any Equity Interests of any direct Subsidiary
thereof) to (i) another Loan Party and (ii) any Non-Loan Party Subsidiary but
only to the extent permitted under the last sentence of Section 6.03(b);

(c) discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof and for which
adequate reserves have been established;

(d) Dispositions of cash and Cash Equivalents;

(e) Dispositions of the Equity Interests of CoreLogic;

(f) Excluded Dispositions; and

(g) Dispositions of property (other than the Equity Interests of CoreLogic) by
any Loan Party; provided that the aggregate fair market value of all such
Dispositions (for all Loan Parties) during the term of this Agreement shall not
exceed $200,000,000.

Notwithstanding anything to the contrary contained in this Section, the Borrower
and each other Loan Party shall be permitted to engage in ordinary course
business activities consistent with past practice including, without limitation,
the Disposition of inventory and other property, the licensing, sublicensing or
resale of intellectual property and data, and the leasing or subleasing of real
and/or personal property.

SECTION 6.08. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Material Subsidiaries to, directly or indirectly, enter into any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any such Material Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any such Material Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any other Subsidiary; except:

 

Credit Agreement

- 59 -



--------------------------------------------------------------------------------

(i) restrictions and conditions imposed by Law or by the Loan Documents;

(ii) customary restrictions and conditions contained in any agreements relating
to the sale of assets pending such sale; provided that such restrictions and
conditions apply only to the assets to be sold and such sale is permitted
hereunder;

(iii) (with respect to clause (a) above) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness;

(iv) customary provisions restricting assignments, subletting or other transfers
in leases, licenses, joint venture agreements and similar agreements entered
into in the ordinary course of business;

(v) any agreement in effect at the time such Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such Person becoming a Subsidiary of the Borrower;

(vi) any instrument governing Indebtedness assumed in connection with any
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired; and

(vii) any order from or agreement with an Applicable Insurance Regulatory
Authority.

SECTION 6.09. Modifications of Organizational Documents and Certain Other
Agreements. The Borrower will not, nor will it permit any of its Subsidiaries
to, consent to any modification, supplement or waiver of any of the provisions
of (a) the Organizational Documents of the Borrower or any of its Subsidiaries
that could reasonably be expected to be materially adverse to the interests of
the Administrative Agent or the Lenders hereunder or (b) any instrument or
agreement evidencing or providing for any Subordinated Indebtedness or
Convertible Indebtedness that would be inconsistent with the provisions of
Sections 6.01(l) and (n) or that otherwise could reasonably be expected to be
materially adverse to the rights or interests of the Administrative Agent or the
Lenders hereunder, in each case without the prior consent of the Required
Lenders (or the Administrative Agent, with the approval of the Required
Lenders).

SECTION 6.10. Acquisitions. The Borrower will not, nor will it permit any other
Loan Party to, make any Acquisition if, as at the time of such Acquisition and
immediately after giving effect thereto, Total Debt shall exceed 30% of Total
Capitalization; provided that this Section shall not be operative at any time
(a) that the Subsidiary Guarantees and the Collateral shall not be required to
be in effect pursuant to Sections 5.11(b) and 5.12(b), respectively, or
(b) during the Additional Negative Covenants Applicability Period.

SECTION 6.11. Investments. Subject to Section 6.14, during the Additional
Negative Covenants Applicability Period, the Borrower will not, nor will it
permit any other Loan Party to, make any Investment, except:

(a) Cash Equivalents;

 

Credit Agreement

- 60 -



--------------------------------------------------------------------------------

(b) extensions of trade credit in the ordinary course of business;

(c) Investments by (i) any Loan Party in another Loan Party and (ii) any Loan
Party in a Non-Loan Party Subsidiary (but only to the extent permitted under the
first sentence of Section 6.03(b));

(d) Indebtedness permitted by Section 6.01;

(e) purchases of inventory and other property to be sold or used in the ordinary
course of business;

(f) advances to employees and officers of any Loan Party (i) for bona fide
business purposes (including travel, entertainment and relocation expenses) and
(ii) to finance the purchase of Equity Interests of the Borrower;

(g) customary deposits made by any Loan Party for the purpose of facilitating
the purchase, acquisition or lease of any real property or other assets, to the
extent such purchase, acquisition or lease is permitted hereunder;

(h) Investments made solely with Equity Interests of the Loan Parties;

(i) Investments in satisfaction or partial satisfaction of obligations of
account debtors arising in the ordinary course of business;

(j) Investments received in connection with the bankruptcy or reorganization of
any Person and in settlement of obligations of, or other disputes with, any
Person arising in the ordinary course of business and upon foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

(k) other Investments made with the proceeds of the sale of Equity Interests of
CoreLogic; and

(l) other Investments including any Acquisition (other than Investments in
Non-Loan Party Subsidiaries), provided that, at the time of each such Investment
and immediately after giving effect thereto, Total Debt shall not exceed 25% of
Total Capitalization.

SECTION 6.12. Restricted Payments. Subject to Section 6.14, during the
Additional Negative Covenants Applicability Period, the Borrower will not, nor
will it permit any other Loan Party to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except that:

 

Credit Agreement

- 61 -



--------------------------------------------------------------------------------

(a) the Borrower may declare and pay distributions with respect to its Equity
Interests payable solely in additional Equity Interests;

(b) the Borrower may make payments to officers, directors, and employees of the
Borrower and its Subsidiaries pursuant to any equity incentive or similar
offering, plan or arrangement (including, without limitation, phantom equity)
approved by the boards of directors of the Borrower;

(c) so long as no Default has occurred and is continuing at the time of the
making of any Restricted Payment or would result therefrom, the Borrower may
make Restricted Payments during any fiscal year in an aggregate amount not
exceeding the sum of (i) $150,000,000 plus (ii) 50% of Cumulative Net Income at
such time;

(d) any Loan Party Subsidiary may make cash dividends to the Borrower or any
other Loan Party and, if applicable, any other shareholder or member of such
Subsidiary (in accordance with the percentage of the Equity Interests of such
Subsidiary owned by such shareholder or member); and

(e) any Loan Party Subsidiary may make payments to the Borrower to permit the
Borrower to pay taxes which are due and payable by the Borrower and its
Subsidiaries as part of a consolidated group.

SECTION 6.13. Payments of Certain Indebtedness. Subject to Section 6.14, during
the Additional Negative Covenants Applicability Period, the Borrower will not,
nor will it permit any other Loan Party to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for, the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Indebtedness
permitted under Section 6.01(k), any Subordinated Indebtedness or any
Convertible Indebtedness (or any refinancings thereof), except for (i) regularly
scheduled payments of interest in respect thereof required pursuant to the
instruments evidencing such Indebtedness, other than payments prohibited by the
subordination provisions (if any) applicable thereto and (ii) refinancings of
any such Indebtedness to the extent permitted under Section 6.01.

SECTION 6.14. Additional Provisions Applicable to Certain Negative Covenants.
(a) Notwithstanding anything herein to the contrary, Sections 6.11, 6.12 and
6.13 (collectively, the “Additional Negative Covenants”) shall be applicable to
the Borrower and the other Loan Parties only at any such time as the Debt Rating
is lower than BBB- by S&P and lower than Baa3 by Moody’s (or, subject to
Section 6.14(c), in the case of any such rating agency, at such time as there is
no Debt Rating by such rating agency), unless at such time (i) the Debt Rating
is BB or higher by S&P and Ba2 or higher by Moody’s and (ii) the total
Commitments are equal to or less than $200,000,000.

(b) In the event the Borrower and the other Loan Parties are not subject to the
Additional Negative Covenants for any period of time from and after the
Effective Date and thereafter the Additional Negative Covenants shall become
applicable for any period of time

 

Credit Agreement

- 62 -



--------------------------------------------------------------------------------

pursuant to this Section, no action taken or omitted to be taken by the Borrower
or any other Loan Party prior to the Additional Negative Covenants becoming
applicable will give rise to a Default hereunder and compliance with the
Additional Negative Covenants shall be calculated as though the Additional
Negative Covenants had not been in effect during any such period.
Notwithstanding anything to the contrary contained in the Additional Negative
Covenants, in the event that (i) the Borrower or any other Loan Party enters
into, assumes or otherwise becomes bound by a Contractual Obligation that is
permitted under this Agreement at a time when the Additional Negative Covenants
are not applicable to the Borrower and the other Loan Parties and (ii) the
Additional Negative Covenants subsequently become applicable to the Borrower and
the other Loan Parties, the existence of such Contractual Obligation and the
obligation of the Borrower and/or any other Loan Party to perform such
Contractual Obligation shall not result in a default, violation or breach of the
Additional Negative Covenants.

(c) If the rating system of Moody’s or S&P shall change or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend the ratings
levels referred to in paragraph (a) of this Section to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Debt Rating by the affected
rating agency that was most recently in effect prior to such change or cessation
shall apply for purposes of this Section.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect in any material respect when made or deemed made;

 

Credit Agreement

- 63 -



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.02(h), Section 5.02(i),
Section 5.10, Section 5.11 or Section 5.12 or Article VI hereof or in Article II
or Article III of the Pledge Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 or more days after notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that, in connection with any Convertible Indebtedness, (i) any
conversion of such Indebtedness by a holder thereof into shares of Equity
Interests, (ii) the rights of holders of such Indebtedness to convert into
shares of Equity Interests (iii) the rights of holders of such Indebtedness to
require any repurchase by the Borrower upon a fundamental change of such
Indebtedness in cash and (iv) the termination of any of the Swap Agreements
entered into in connection with an offering of Convertible Indebtedness, shall
not constitute an Event of Default under this clause (f);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

Credit Agreement

- 64 -



--------------------------------------------------------------------------------

(i) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $40,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) a reasonable basis shall exist for the assertion against the Borrower or any
of its Subsidiaries, or any predecessor in interest of the Borrower or any of
its Subsidiaries, of (or there shall have been asserted against the Borrower or
any of its Subsidiaries) any claims or liabilities, whether accrued, absolute or
contingent, based on or arising from the generation, storage, transport,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries or predecessors that, in the judgment of the Required Lenders, are
reasonably likely to be determined adversely to the Borrower or any of its
Subsidiaries, and the amount thereof (either individually or in the aggregate)
is reasonably likely to have a Material Adverse Effect (insofar as such amount
is payable by the Borrower or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor);

(m) a Change of Control shall occur;

(n) the Borrower or any of its Material Subsidiaries shall be required by any
Applicable Bank Regulatory Authority, any Applicable Insurance Regulatory
Authority or any other Governmental Authority to enter into, after the Effective
Date, any indenture, agreement, instrument or other arrangement (including,
without limitation, any capital maintenance agreement) that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans or advances or the sale, assignment, transfer or other
disposition of property that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

 

Credit Agreement

- 65 -



--------------------------------------------------------------------------------

(o) the Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on the property intended to be covered thereby in
favor of the Administrative Agent, or, except in accordance with the express
terms thereof, any of the Loan Documents shall for any reason cease to be in
full force and effect or to be valid and binding on any of the Loan Parties
party thereto, or the validity or enforceability thereof shall be contested by
any Loan Party;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (g) or (h) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or in trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article including Section 9.03, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

Credit Agreement

- 66 -



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative

 

Credit Agreement

- 67 -



--------------------------------------------------------------------------------

Agent. The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and

 

Credit Agreement

- 68 -



--------------------------------------------------------------------------------

advances of the Lenders and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and the Administrative Agent
under Sections 2.05 and 9.03) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 9.03. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

The Lenders irrevocably agree that: (a) any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Subsidiaries,
(iii) subject to Section 9.02(b), if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such greater
number of Lenders as may be required pursuant to Section 9.02(b)), (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations hereunder (including Article X) pursuant to
clause (b) of this paragraph or (v) as provided in Section 5.12(b); and (b) any
Guarantor shall be automatically released from its obligations hereunder (i) if
such Person ceases to be a Data Tree/Data Trace Entity as a result of a
transaction or designation permitted hereunder or (ii) as provided in
Section 5.11(b). Except as provided in the immediately preceding sentence, the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders. Any such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale or other disposition, all of which shall continue to constitute part
of the Collateral. Upon request by the Administrative Agent at any time, the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 9.02(b)) will confirm in writing the Administrative Agent’s authority
to release its interest in particular types or items of property, or to release
any Guarantor from its obligations hereunder pursuant to this Article. In each
case as specified herein, the Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents,
or to evidence the release of such Guarantor from its obligations hereunder, in
each case in accordance with the terms of the Loan Documents (including this
Article).

 

Credit Agreement

- 69 -



--------------------------------------------------------------------------------

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”). In the event that the
Administrative Agent appoints a Supplemental Administrative Agent with respect
to any Collateral, (i) each and every right, power, privilege or duty expressed
or intended by this Agreement or any of the other Loan Documents to be exercised
by or vested in or conveyed to the Administrative Agent with respect to such
Collateral shall be exercisable by and vest in such Supplemental Administrative
Agent to the extent, and only to the extent, necessary to enable such
Supplemental Administrative Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article and Section 9.03 that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Administrative Agent and
all references therein to the Administrative Agent shall be deemed to be
references to the Administrative Agent and/or such Supplemental Administrative
Agent, as the context may require. Should any instrument in writing from the
Borrower or any other Loan Party be required by any Supplemental Administrative
Agent so appointed by the Administrative Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and
duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

Notwithstanding anything to the contrary contained herein, the Joint Lead
Arrangers and Joint Bookrunners, the Syndication Agent and the Documentation
Agents named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as Lenders.

 

Credit Agreement

- 70 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at:

First American Financial Corporation

1 First American Way

Santa Ana, California 92707-5913

Attention: Chief Financial Officer

Telecopier No.: (714) 250-3403

Telephone No.: (714) 250-3000;

With a copy to:

First American Financial Corporation

1 First American Way

Santa Ana, California 92707-5913

Attention: General Counsel

Telecopier No.: (714) 250-3403

Telephone No.: (714) 250-3325;

(b) if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

1111 Fannin Street

10th Floor

Houston, Texas 77002

Attention: Investment Bank Loan Operations, Renee Keys

Telecopier No.: (713) 427-6408

Telephone No.: (713) 750-2415;

With a copy to:

JPMorgan Chase Bank, N.A.

277 Park Avenue, 36th Floor

New York, New York 10172

Attention: Kimberly Dauber

Telecopier No.: (646) 328-3103

Telephone No.: (212) 270-1655;

and

 

Credit Agreement

- 71 -



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
the term “Required Lenders” or any

 

Credit Agreement

- 72 -



--------------------------------------------------------------------------------

other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender, or
(vi) release all or substantially all of the Guarantors from their guarantee
obligations under Article X or release all or substantially all of the
Collateral, without the written consent of each Lender (except as provided
herein or in the Security Documents); and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

The Administrative Agent shall not consent to any waiver, amendment or
modification under any of the Security Documents without the prior consent of
the Required Lenders; provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security.

Notwithstanding anything herein to the contrary, the Administrative Agent may
amend or modify this Agreement without the consent of any Lender or the Required
Lenders (but with the consent of the Borrower) to correct an obvious error or
any error or omission of a technical nature.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof and (iii) all reasonable costs, expenses, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions

 

Credit Agreement

- 73 -



--------------------------------------------------------------------------------

or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its Affiliates or any
other Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
Law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender, each of the Borrower and the Administrative Agent must give their prior
written consent to such assignment (which consent shall not be

 

Credit Agreement

- 74 -



--------------------------------------------------------------------------------

unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (which consent shall not
be unreasonably withheld or delayed), (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) no such assignment shall be
permitted to be made to a natural person or a corporation, limited liability
company, trust or other entity owned, operated or established for the primary
benefit of a natural person and/or family members or relatives of such person,
(v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and (vi) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further that (x) any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing and (y) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 30 days after having received written
notice thereof. Upon acceptance and recording pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as a nonfiduciary agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender

 

Credit Agreement

- 75 -



--------------------------------------------------------------------------------

hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e) Participations. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitment, loan, letter of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

 

Credit Agreement

- 76 -



--------------------------------------------------------------------------------

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

(h) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement (except as provided in Section 4.01) shall become effective as of the
Effective Date and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Credit Agreement

- 77 -



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any other Loan Party against any of and
all the obligations of the Borrower and the other Loan Parties now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING

 

Credit Agreement

- 78 -



--------------------------------------------------------------------------------

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more Subsidiaries
or Affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate,
it being understood that any such Subsidiary or Affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by any Requirement of Law or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement in writing containing provisions substantially the
same as those of this paragraph and for the benefit of the Borrower, to (a) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (b) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of

 

Credit Agreement

- 79 -



--------------------------------------------------------------------------------

this paragraph, “Information” means all information received from the Borrower
relating to the Borrower, its Subsidiaries or their business, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the Effective Date,
such information is clearly identified at or prior to the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee. Each Guarantor hereby jointly and severally guarantees
to each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations of the Borrower strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

SECTION 10.02. Obligations Unconditional. The obligations of the Guarantors
under Section 10.01 are absolute and unconditional, and joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the other Loan Parties under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder, which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

Credit Agreement

- 80 -



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

SECTION 10.03. Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.

SECTION 10.04. Subrogation. Each Guarantor hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 10.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

SECTION 10.05. Remedies. Each Guarantor agrees that, as between such Guarantor
and the Lenders, the obligations of the Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have

 

Credit Agreement

- 81 -



--------------------------------------------------------------------------------

become automatically due and payable in the circumstances provided in
Article VII) for purposes of Section 10.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against the Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by such Guarantor for
purposes of Section 10.01.

SECTION 10.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

SECTION 10.07. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 10.08. Rights of Contribution. The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, then each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article X and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate fair saleable value of all
properties of such Guarantor (excluding any shares of stock or other equity
interests of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of the Borrower and all of the Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder and under the other Loan Documents) of all of the

 

Credit Agreement

- 82 -



--------------------------------------------------------------------------------

Guarantors, determined (A) with respect to any Guarantor that is a party hereto
on the Effective Date, as of the Effective Date, and (B) with respect to any
other Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.

SECTION 10.09. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate Law, or any state or Federal
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 10.01
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 10.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

Credit Agreement

- 83 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST AMERICAN FINANCIAL CORPORATION By  

/s/ Kenneth D. DeGiorgio

Name:   Kenneth D. DeGiorgio Title:   Executive Vice President U.S. Federal Tax
Identification No.: 26-1911571

 

Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS FIRST AMERICAN DATA CO., LLC By  

/s/ Robert Karraa

Name:   Robert Karraa Title:   President U.S. Federal Tax Identification No.:
27-2411529 FIRST AMERICAN DATA TREE LLC By  

/s/ Robert Karraa

Name:   Robert Karraa Title:   President U.S. Federal Tax Identification No.:
27-15-38401 DATA TRACE INFORMATION SERVICES LLC By  

/s/ Robert Karraa

Name:   Robert Karraa Title:   President U.S. Federal Tax Identification No.:
33-0922053 SMART TITLE SOLUTIONS LLC By  

/s/ Robert Karraa

Name:   Robert Karraa Title:   President U.S. Federal Tax Identification No.:
33-0860451

 

Credit Agreement



--------------------------------------------------------------------------------

LENDERS JPMORGAN CHASE BANK, N.A.,     individually and as Administrative Agent
By  

/s/ Kimberly S. Dauber

Name:   Kimberly S. Dauber Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By  

/s/ James F. Cooper

Name:   James F. Cooper Title:   Senior Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By  

/s/ Grainne M. Pergolini

Name:   Grainne M. Pergolini Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

UNION BANK By  

/s/ F. Frank Herrera

Name:   F. Frank Herrera Title:   SVP

 

Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A. By  

/s/ Sean Ball

Name:   Sean Ball Title:   Assistant Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION By  

/s/ Thomas J. Purcell

Name:   Thomas J. Purcell Title:   Senior Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST By  

/s/ Ed Palomo

Name:   Ed Palomo Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK By  

/s/ Susan Campuzano

Name:   Susan Campuzano Title:   Executive Director

 

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ Robert Porwick

Name:   Robert Porwick Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK By  

/s/ Carlos Recavarren

Name:   Carlos Recavarren Title:   Assistant Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF OKLAHOMA By  

/s/ Brian Warden

Name:   Brian Warden Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By  

/s/ Gina Monette

Name:   Gina Monette Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Jason Cassity

Name:   Jason Cassity Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK By  

/s/ Bill Kelly

Name:   Bill Kelly Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH By  

/s/ Huang Li-Hua

Name:   Li-Hua Huang Title:   VP & General Manager

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF HAWAII By  

/s/ Anna Hu

Name:   Anna Hu Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF TAIWAN, LOS ANGELES BRANCH By  

/s/ Chie-Shen Tsao

Name:   Chie-Shen Tsao Title:   AVP & DGM

 

Credit Agreement



--------------------------------------------------------------------------------

E. SUN COMMERCIAL BANK, LTD., LOS
ANGELES BRANCH By  

/s/ Edward Chen

Name:   Edward Chen Title:   VP & General Manager

 

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By  

/s/ Diane Rolfe

Name:   Diane Rolfe Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LOS ANGELES BRANCH By  

/s/ Chu-I Hung

Name:   Chu-I Hung Title:   Vice President & General Manager

 

Credit Agreement



--------------------------------------------------------------------------------

EAST WEST BANK By  

/s/ Martin Kim

Name:   Martin Kim Title:   Vice President

 

Credit Agreement



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN LOS ANGELES BRANCH By  

/s/ Chao Fu Chen

Name:   Chao Fu Chen Title:   Deputy General Manager

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

Commitments

 

Name of Lender

   Commitment ($)  

JPMORGAN CHASE BANK, N.A.

   $ 45,000,000   

U.S. BANK NATIONAL ASSOCIATION

   $ 45,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 45,000,000   

BMO HARRIS BANK, N.A.

   $ 42,000,000   

KEY BANK NATIONAL ASSOCIATION

   $ 42,000,000   

UNION BANK

   $ 42,000,000   

BANK OF THE WEST

   $ 40,000,000   

COMPASS BANK

   $ 40,000,000   

CITIBANK, N.A.

   $ 35,000,000   

COMERICA BANK

   $ 35,000,000   

BANK OF OKLAHOMA

   $ 25,000,000   

CAPITAL ONE, N.A.

   $ 25,000,000   

BANK OF AMERICA, N.A.

   $ 20,000,000   

CITY NATIONAL BANK

   $ 20,000,000   

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH

   $ 20,000,000   

BANK OF HAWAII

   $ 15,000,000   

BANK OF TAIWAN, LOS ANGELES BRANCH

   $ 12,000,000   

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 12,000,000   

BARCLAYS BANK PLC

   $ 10,000,000   

CHANG HWA COMMERCIAL BANK, LOS ANGELES BRANCH

   $ 10,000,000   

EAST WEST BANK

   $ 10,000,000   

LAND BANK OF TAIWAN LOS ANGELES BRANCH

   $ 10,000,000      

 

 

 

TOTAL

   $ 600,000,000.00   

 

Schedule 1.01 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.04(b)

Statutory Statements

FATICO is currently working through a potential issue pertaining to bulk
reserves with the California Department of Insurance that will likely result in
a material lowering of statutory surplus as of December 31, 2011, as well as a
related restatement of FATICO’s Statutory Statements.

 

Schedule 3.04(b) to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.15

Indebtedness

 

          (in thousands)  

Borrower

  

Debt

   As of
12/31/2011   First American Financial Corporation    Secured note due to First
American Title Insurance Company    $ 45,000    First American Financial
Corporation    Unsecured notes due to First American Home Buyers Protection
Corporation    $ 41,780    First American Title Insurance Co. (1)    Other notes
and contracts payable with maturities through 2020    $ 55,173   
First American Title Insurance Co. (1)    Trust deed notes with maturities
through 2032, collateralized by land and buildings    $ 44,802   

 

(1) First American Title Insurance Company or one of its Subsidiaries or
Affiliates

 

Schedule 3.15 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.16

Liens

 

          (in thousands)  

Borrower

  

Lien

   As of
12/31/2011   First American Financial Corporation    Secured note due to First
American Title Insurance Company    $ 45,000    First American Title Insurance
Co. (1)    Trust deed notes with maturities through 2032, collateralized by land
and buildings    $ 44,802   

 

(1) First American Title Insurance Company or one of its Subsidiaries or
Affiliates

In addition, see also the attached UCC Reports.

 

Schedule 3.16 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.17

Subsidiaries

 

Name

  

Jurisdiction

Abstracters` Information Service, Inc.    New York Accu-Search, Inc.   
New Jersey Alliance Home Warranty, Inc.    Utah American Data Exchange
Corporation Ltd.    Bermuda American Escrow Company    Texas American First
Abstract, LLC    Delaware Arizona Title Insurance Agency, Inc.    Arizona
Augusta Holdings, LLC    Delaware
Beijing Word of Mouth Investment Consulting Co., Ltd.    China Brownstone
Technologies Inc.    Canada Cahaba Title, Inc.    Alabama Campbell County
Abstract Company    Wyoming Consumer Select Insurance of America, LLC    Florida
Core Title Agency, Ltd.    Ohio Corea Title Company    Korea, Republic of Data
Trace Information Services LLC    Delaware Delta 360 Inc.    Canada Discovery
Title Company, LLC    Michigan Doña Ana Title Company, Inc.    New Mexico DRN
Commerce, Inc.    Canada enact Conveyancing Limited    United Kingdom enact
Holdings Limited    United Kingdom

 

Schedule 3.17 to Credit Agreement



--------------------------------------------------------------------------------

Name

  

Jurisdiction

Enact Processing Solutions Limited    United Kingdom enact Properties Limited   
United Kingdom Equity Title Insurance Agency, Inc.    Utah FA Business Services,
LLC    Delaware FAF International Holdings B.V.    Netherlands FAF International
Insurance Holdings B.V.    Netherlands FAF International Limited    New Zealand
FAF International Limited    United Kingdom FAF International Property Services
Holdings B.V.    Netherlands FAF International Pty Limited    Australia FAF
International Seguros Generales S.A.    Chile FAF International Sigorta Aracilik
Hizmetieri Anonim Sirketi    Turkey FAF Servicios Hipotecarios Limitada    Chile
Fairbanks Title Agency, Inc.    Alaska FATCO Holdings, LLC    Delaware FATNY
Realty Holdings LLC    New York Faxxon Legal Information Services, Inc.   
Illinois FCT Holdings Company Ltd.    Canada FCT Insurance Company Ltd.   
Canada FCT Insurance Services Inc.    Canada First American (India) Private
Limited    India First American Abstract Company    Mississippi First American
China Holdings, LLC    Delaware

 

Schedule 3.17 to Credit Agreement

- 2 -



--------------------------------------------------------------------------------

Name

  

Jurisdiction

First American Data Co., LLC    Delaware First American Data Tree LLC   
Delaware First American Exchange Company, LLC    Delaware First American Fund
Control, Inc.    California First American Holdings (Mauritius) Limited   
Mauritius First American Holdings, LLC    Delaware First American Home Buyers
Protection Corporation    California First American Home Warranty Corp.   
Florida First American International Holdings, LLC    Delaware First American
International Title Services Inc.    Canada First American Professional Real
Estate Services, Inc.    California First American Property & Casualty Insurance
Agency, Inc.    California First American Property & Casualty Insurance Agency,
LLC    Delaware First American Property & Casualty Insurance Company   
California First American Relocation Solutions, Inc.    Delaware First American
Servicios de Mexico, S. de R.L. de C.V.    Mexico First American SMS, LLC   
Delaware First American Specialty Insurance Company    California First American
Title & Trust Company    Oklahoma First American Title Company    California
First American Title Company of Oregon    Oregon First American Title Company,
Inc.    Hawaii First American Title Company, Inc.    Florida

 

Schedule 3.17 to Credit Agreement

- 3 -



--------------------------------------------------------------------------------

Name

  

Jurisdiction

First American Title Company, LLC    Delaware First American Title Company, LLC
   Texas First American Title Insurance Agency of Mohave, Inc.    Arizona First
American Title Insurance Company of Australia Pty Limited    Australia First
American Title Insurance Company of Louisiana    Louisiana First American Title
Insurance Company    California First American Title Insurance de Mexico, S.A.
de C.V.    Mexico First American Title Services de Mexico, S. de R.L. de C.V.   
Mexico First American Trust, F.S.B.    California First American Trustee
Servicing Solutions, LLC    Texas First American UCC Insurance Services, LLC   
Delaware First American United General Alaska LLC    Alaska First American
Vacation Ownership Services, Inc.    Hawaii First Australian Company Pty Limited
   Australia First Australian Title Company Pty Limited    Australia First
Canadian Title Company    Canada First European Title GmbH    Germany First
Metropolitan Title Company    Michigan First Mortgage Services Limited    New
Zealand First Mortgage Services Pty Limited    Australia First Reliable, LLC   
Delaware First Security Business Bank    California First Title CEE
(Biztositaskozvetito Korlatolt Felelossegu
    Tarsasag)    Hungary

 

Schedule 3.17 to Credit Agreement

- 4 -



--------------------------------------------------------------------------------

Name

  

Jurisdiction

First Title Insurance Brokers Limited    United Kingdom First Title Insurance
plc    United Kingdom First Title Limited    United Kingdom First Title New
Zealand Limited    New Zealand First Title Pacific Limited    New Zealand First
Title Polska Sp. Z.o.o.    Poland First Title Real Estate Guaranty Co., Ltd.   
China First Title Services Limited    United Kingdom Florida Sunshine Title,
L.L.C.    Michigan FMCT, L.L.C.    Michigan FMS Administration Limited    New
Zealand Frolich Meadows Estates (a Joint Venture)    Oklahoma Frolich Meadows
Development Company (a Joint Venture)    Oklahoma Heritage Closing Services,
Inc.    California Hexter-Fair / First American Title Company, LLC    Texas
Island Title Exchange, Inc.    Hawaii Johnson County Title Co., Inc.    Wyoming
Konstar Title Insurance Agency, L.L.C.    Michigan Live Letting Exchange Limited
   United Kingdom Live Overseas Limited    United Kingdom LL Connect Limited   
United Kingdom Market Center Title, L.L.C.    Michigan Masiello Closing
Services, LLC    Michigan

 

Schedule 3.17 to Credit Agreement

- 5 -



--------------------------------------------------------------------------------

Name

  

Jurisdiction

Massachusetts Title Company    Massachusetts Metropolitan Title - Wisconsin,
L.L.C.    Michigan Mid Valley Title and Escrow Company    California Millennium
Title Agency, LLC    Michigan Mortgage Guarantee & Title Company, LLC    Rhode
Island National Default REO Services, LLC    Delaware New Reunion Title, LLC   
Texas Ohio Bar Title Insurance Company    Ohio Olympic Development Company (a
Joint Venture)    Oklahoma Pacific Northwest Title of Kenai, Inc.    Alaska
Pacific Northwest Title Company    Washington Pacific Northwest Title Holding
Company    Washington Pacific Northwest Title of Alaska, Inc.    Alaska Pacific
Northwest Title of Oregon, Inc.    Oregon Penn-Brooke (a Joint Venture)   
Oklahoma Presidential Title Services A Title Agency LLC    Michigan Promeric
Technologies Inc.    Canada Propel-LC Limited    New Zealand Public Abstract
Corporation    New York Regency Escrow Corporation    California Relocation
Advantage, LLC    Delaware Republic Title of Texas, Inc.    Texas Rock River
Title, L.L.C.    Illinois RTT Financial, Inc.    Texas

 

Schedule 3.17 to Credit Agreement

- 6 -



--------------------------------------------------------------------------------

Name

  

Jurisdiction

Sanderson Weir Pty Limited    Australia SFG Title Agency, L.L.C.    Michigan
Shoshone Title    Wyoming Smart Title Solutions LLC    Delaware South East
Insurance Condominium Association    Alaska Southwest Title Land Company   
Oklahoma Team Conveyancing Limited    United Kingdom Texas Escrow Company, Inc.
   Texas The Heritage Escrow Company    California The Inland Empire Service
Corporation    California The Live Organization Limited    United Kingdom The
Orange Coast Company, LLC    Delaware The Title Security Group, Inc.    Puerto
Rico Title Insurance Agency, Inc.    Alaska Title Insurance Company of Oregon
dba
    First American Title Insurance Company of Oregon    Oregon Title Records,
Inc.    California Title Xperts Agency, Inc.    Ohio Tri-County Title Services,
LLC    Michigan United General Title Insurance Company    California Vehicle
Title Agency, LLC    Delaware Vehicle Title, LLC    Delaware Wyoming Land Title
Company    Wyoming

 

Schedule 3.17 to Credit Agreement

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):    First American Financial Corporation 4.    Administrative Agent:
   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    Credit Agreement dated as of April 17, 2012
among First American Financial Corporation, the Guarantors party thereto, the
Lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

 

1 

Select as applicable.

 

Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans

for all Lenders

 

Amount of

Commitment/Loans

Assigned

 

Percentage Assigned

of

Commitment/Loans2

$

  $   %

$

  $   %

$

  $   %

Effective Date:             , 201     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Assignment and Assumption

- 2 -



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By  

 

Title:   [Consented to:]4 FIRST AMERICAN FINANCIAL CORPORATION By  

 

Title:  

 

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Assignment and Assumption

- 3 -



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex 1 to Assignment Agreement



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Pledge Agreement]

[See attached]



--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT

dated as of

April 17, 2012

among

FIRST AMERICAN FINANCIAL CORPORATION,

THE SUBSIDIARIES OF FIRST AMERICAN FINANCIAL CORPORATION

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

   Credit Agreement      1   

SECTION 1.02.

   Other Defined Terms      1   

ARTICLE II PLEDGE OF SECURITIES

     3   

SECTION 2.01.

   Pledge      3   

SECTION 2.02.

   Delivery of the Collateral      4   

SECTION 2.03.

   Representations, Warranties and Covenants      5   

SECTION 2.04.

   Certification of Limited Liability Company and Limited Partnership Interests
     6   

SECTION 2.05.

   Registration in Nominee Name; Denominations      6   

SECTION 2.06.

   Voting Rights; Dividends and Interest      6   

ARTICLE III OTHER COVENANTS

     8   

SECTION 3.01.

   Covenants      8   

SECTION 3.02.

   Other Actions      9   

SECTION 3.03.

   Other Financing Statements or Control      10   

ARTICLE IV REMEDIES

     10   

SECTION 4.01.

   Remedies Upon Default      10   

SECTION 4.02.

   Application of Proceeds      11   

ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION

     13   

SECTION 5.01.

   Indemnity      13   

SECTION 5.02.

   Contribution and Subrogation      13   

SECTION 5.03.

   Subordination      13   

ARTICLE VI MISCELLANEOUS

     13   

SECTION 6.01.

   Notices      13   

SECTION 6.02.

   Waivers; Amendment      14   

 

- i -



--------------------------------------------------------------------------------

SECTION 6.03.

   Collateral Agent’s Fees and Expenses; Indemnification      14   

SECTION 6.04.

   Successors and Assigns      15   

SECTION 6.05.

   Survival of Agreement      15   

SECTION 6.06.

   Counterparts; Effectiveness; Several Agreement      15   

SECTION 6.07.

   Severability      15   

SECTION 6.08.

   Governing Law; Jurisdiction; Consent to Service of Process      16   

SECTION 6.09.

   WAIVER OF JURY TRIAL      16   

SECTION 6.10.

   Headings      17   

SECTION 6.11.

   Security Interest Absolute      17   

SECTION 6.12.

   Termination or Release      17   

SECTION 6.13.

   Additional Restricted Subsidiaries      18   

SECTION 6.14.

   Additional Secured Obligations      18   

SECTION 6.15.

   Collateral Agent Appointed Attorney-in-Fact      19   

SECTION 6.16.

   General Authority of the Collateral Agent      19   

SECTION 6.17.

   Limitation on Collateral Agent’s Responsibilities with Respect to Holders of
Other Secured Obligations      20   

SCHEDULES

     

Schedule I

   Initial Pledged Equity   

Schedule II

   Filing Details   

EXHIBITS

     

Exhibit A

   Form of Pledge Agreement Supplement   

Exhibit B

   Form of Designation and Joinder Agreement   

 

- ii -



--------------------------------------------------------------------------------

PLEDGE AGREEMENT dated as of April 17, 2012 (this “Agreement”) among FIRST
AMERICAN FINANCIAL CORPORATION (the “Borrower”), the Subsidiary Grantors party
hereto and JPMORGAN CHASE BANK, N.A., as Collateral Agent for the Secured
Parties (as defined below).

Reference is made to the Credit Agreement dated as of April 17, 2012 (as
amended, restated, supplemented, replaced, waived or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, certain subsidiaries
of the Borrowers as guarantors, each Lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Grantors are will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. In addition, the Borrower may in the future issue senior
Indebtedness that will be permitted under the Credit Agreement to be secured
hereunder in accordance with the terms hereof. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” has the meaning assigned to such term in Section 2.01.

“Collateral Agent” means the Administrative Agent in its capacity as “collateral
agent” pursuant and in accordance with Article VIII of the Credit Agreement.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means, collectively, the Lenders, the
Administrative Agent, the Collateral Agent, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Article VIII of the Credit Agreement.

 

Pledge Agreement



--------------------------------------------------------------------------------

“Designated Other Secured Obligations” has the meaning assigned to such term in
Section 6.14.

“Designation and Joinder Agreement” means an instrument in the form of Exhibit B
hereto or any other form approved by the Collateral Agent.

“Designation Effective Date” has the meaning assigned to such term in
Section 6.14.

“FATICO” means First American Title Insurance Company, a California corporation.

“Grantor” means each of the Borrower and each Subsidiary Grantor.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Pledge Agreement Supplement” means an instrument in the form of Exhibit A
hereto or any other form approved by the Collateral Agent.

“Pledged Equity” has the meaning assigned to such term in Section 2.01(a)(i).

“Other Secured Obligations” means, collectively, the Secured Senior Notes
Obligations and the Secured Swap Obligations.

“Release Event” means, at any time, that (a) the Debt Rating is BBB- or higher
by S&P and Baa3 or higher by Moody’s and (b) no Default shall have occurred and
be continuing at such time.

“Secured Obligations” means (a) the Credit Agreement Obligations, (b) the
Secured Senior Notes Obligations, so long as such Secured Notes Obligations
shall remain secured hereunder and (c) each Secured Swap Obligation, so long as
such Secured Swap Obligation shall remain secured hereunder.

“Secured Parties” means the Credit Agreement Secured Parties, the Secured Senior
Notes Secured Parties and the Secured Swap Counterparties.

“Secured Senior Notes” means Indebtedness of the Borrower incurred after the
Effective Date under Section 6.01(k) of the Credit Agreement that has been
designated as “Secured Obligations” hereunder pursuant to Section 6.14.

“Secured Senior Notes Holder” means each holder of Secured Senior Notes.

“Secured Senior Notes Indenture” means an indenture or other agreement between
the Borrower and a Senior Secured Notes Trustee with respect to the issuance of
Secured Senior Notes.

“Secured Senior Notes Obligations” means the due and punctual payment by the
Borrower of the principal of, and interest and premium (including any make-whole
or similar payment) on, the Secured Senior Notes, when and as due, including all
post-petition interest whether or not allowed as a claim in any bankruptcy or
similar proceeding.

“Secured Senior Notes Secured Parties” means the Secured Senior Notes Holders
and the Senior Secured Notes Trustees.

 

Pledge Agreement

- 2 -



--------------------------------------------------------------------------------

“Secured Senior Notes Trustee” means the Person named as trustee or agent under
a Secured Senior Notes Indenture, in its capacity as trustee or agent
thereunder, and its successors and assigns.

“Secured Swap Agreement” means any Swap Agreement under which the obligations of
the Borrower and/or the other Grantors constitute Secured Obligations.

“Secured Swap Obligations” means all obligations of the Borrower (and any
guarantee thereof by any of the other Grantors) arising under any Swap Agreement
owing to any Secured Swap Counterparty that has been designated as “Secured
Obligations” pursuant to Section 6.14.

“Secured Swap Counterparty” means, with respect to any Secured Swap Agreement,
each Person party thereto (other than the Grantors) that is (or, at the time
such Secured Swap Agreement was entered into, was) a Lender or Affiliate of a
Lender, in its capacity as a party thereto.

“Specified FATICO Equity Interests” means, at any time, Equity Interests of
FATICO owned directly or indirectly by the Borrower that represent 9% of the
aggregate Equity Interests of FATICO then issued and outstanding.

“Subsidiary Grantors” means (a) the Subsidiaries of the Borrower identified on
the signature pages hereof under the caption “Subsidiary Grantors” and (b) each
other Subsidiary of the Borrower that becomes a party to this Agreement as a
Grantor after the Effective Date.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower in the ordinary course of business and not for speculative purposes.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. (a) As security for the payment or performance, as the
case may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under:

(i) (x) the Specified FATICO Equity Interests held by such Grantor, and

(y) Equity Interests representing (A) 50% of the Equity Interests of each Data
Tree/Data Trace Entity held by the applicable Grantor and listed on Schedule I
and (B) 50% of the Equity Interests of each other Data Tree/Data Trace Entity
now or hereafter owned by such Grantor,

 

Pledge Agreement

- 3 -



--------------------------------------------------------------------------------

and, in each case, the certificates, instruments or other documents representing
all such Equity Interests and, in the case of any issuer of such Equity
Interests organized as a limited liability company, partnership or similar
entity, the limited liability company agreement, operating agreement,
partnership agreement or other ownership agreements of or relating to such
issuer (including all of the right, title and interest as a member to
participate in the operation or management of any such issuer and all of its
ownership interests under any such agreement), and all present and future rights
of such Grantor in its capacity as a holder of Equity Interests in such issuer
to (I) receive payment of money, any other property or assets in connection with
its ownership interests and its rights under any such agreements, (II) any claim
which such Grantor now has or may in the future acquire against any such issuer
and its property or arising out of or for breach of or default under any such
agreement or otherwise relating to the property of any such issuer and
(III) terminate, amend, supplement, modify or waive performance under any such
agreement, to perform thereunder and to compel performance and to otherwise
exercise all remedies thereunder (collectively, the “Pledged Equity”); provided
that the Pledged Equity shall not include (A) more than 50% of the issued and
outstanding Equity Interests of any Data Tree/Data Trace Entity, (B) more than
65% of the issued and outstanding Equity Interests of any foreign Subsidiary,
(C) Equity Interests of any Subsidiary of a foreign Subsidiary, (D) Equity
Interests of the Data Tree/Data Trace Parent that are owned directly or
indirectly by FATICO (but only to the extent such Equity Interests represent 50%
or less of the aggregate Equity Interests of the Data Tree/Data Trace Parent)
and (E) Equity Interests of FATICO other than the Specified FATICO Equity
Interests;

(ii) all shares, securities, moneys or other property representing a dividend on
or a distribution or return of capital on or in respect of the Pledged Equity,
or resulting from a split-up, revision, reclassification or other like change of
the Pledged Equity or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Equity, and without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by any issuer of Pledged
Equity, all Equity Interests of any successor entity of any such merger or
consolidation

(iii) all rights and privileges of such Grantor with respect to the Equity
Interests and other property referred to in clauses (i) and (ii) above; and

(iv) all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (iv) above being collectively referred to as the “Collateral”).

SECTION 2.02. Delivery of the Collateral. (a) Each Grantor agrees promptly to
deliver or cause to be delivered to the Collateral Agent, for the benefit of the
Secured Parties, any and all Pledged Equity (other than any uncertificated
securities, but only for so long as such securities remain uncertificated).

(b) Upon delivery to the Collateral Agent, (i) any Pledged Equity shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the

 

Pledge Agreement

- 4 -



--------------------------------------------------------------------------------

Collateral Agent may reasonably request and (ii) all other property comprising
part of the Collateral shall be accompanied by proper instruments of assignment
duly executed by the applicable Grantor and such other instruments or documents
as the Collateral Agent may reasonably request. Each delivery of Pledged Equity
shall be accompanied by a schedule describing the Equity Interests, which
schedule shall be attached hereto as Schedule I and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Equity. Each schedule so delivered shall supplement
any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Borrower and the
other Grantors jointly and severally represent, warrant and covenant to and with
the Collateral Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity as of the Effective Date and includes all Equity Interests
required to be pledged hereunder under the Credit Agreement as of the Effective
Date;

(b) the Pledged Equity have been duly and validly authorized and issued by the
issuers thereof and are fully paid and, in the case of Pledged Equity comprising
shares of stock, nonassessable;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Equity indicated on Schedule I as owned by such Grantors, (ii) holds
the same free and clear of all Liens, other than Liens created by this
Agreement, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Collateral, other than Liens created by this Agreement and (iv) will defend its
title or interest thereto or therein against any and all other Liens, however,
arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable, and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;

(e) each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a security interest hereunder and has
full power and authority to grant to the Collateral Agent the security interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of Governmental Authority, any securities exchange or any other
Person other than any consent or approval that has been obtained;

 

Pledge Agreement

- 5 -



--------------------------------------------------------------------------------

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Equity that is certificated is delivered to the Collateral
Agent in accordance with this Agreement, the Collateral Agent will obtain a
legal, valid and perfected lien upon and security interest in such Pledged
Equity as security for the payment and performance of the Secured Obligations;

(g) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein; and

(h) the full and correct legal name, type of organization, jurisdiction of
organization, organizational ID number (if applicable) and mailing address of
each Grantor as of the date hereof are correctly set forth in Schedule II.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 shall be represented by
a certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC.

SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Borrower notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold all or any of the Pledged Equity in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent and each Grantor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged Equity
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Equity for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Equity or any part
thereof for any purpose consistent with the terms of this Agreement, the Credit
Agreement and the other Loan Documents; provided that such rights and powers
shall not be exercised in any manner that could materially and adversely affect
the rights inuring to a holder of any Pledged Equity or the rights and remedies
of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement, any other Loan Document or any other agreement
governing the Secured Obligations or the ability of the Secured Parties to
exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be

 

Pledge Agreement

- 6 -



--------------------------------------------------------------------------------

executed and delivered to such Grantor, all such proxies, powers of attorney and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Equity to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity or received in exchange for Pledged Equity or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the applicable Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this

 

Pledge Agreement

- 7 -



--------------------------------------------------------------------------------

Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

(d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE III

Other Covenants

SECTION 3.01. Covenants. (a) The Borrower agrees promptly to notify the
Collateral Agent in writing of any change (i) in corporate name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor or (iii) in the jurisdiction of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the security interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

(c) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the security interests granted hereunder and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of such security interests and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
10 days after demand for any payment made or any

 

Pledge Agreement

- 8 -



--------------------------------------------------------------------------------

reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization. Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in any other Loan Documents or any other agreement governing any other Secured
Obligations.

(e) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any applicable counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

SECTION 3.02. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the security interests granted hereunder, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral, except to the extent otherwise provided in Article II:
(a) if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request; (b) if any
securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, upon the
Collateral Agent’s request and following the occurrence of an Event of Default,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities; and (c) if any securities, whether certificated or uncertificated,
or other investment property are held by any Grantor or its nominee through a
securities intermediary or commodity intermediary, upon the Collateral Agent’s
request and following the occurrence of an Event of Default, such Grantor shall
immediately notify the Collateral Agent thereof and at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent shall either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements, or (as the case may
be) to apply any value distributed on account of any commodity contract as
directed by the Collateral Agent to such commodity intermediary, in each case
without further consent of any Grantor or such nominee or (ii) in the case of
financial assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such Investment Property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor unless an Event
of Default has occurred and is continuing. The provisions of this paragraph
shall not apply to any financial assets credited to a securities account for
which the Collateral Agent is the securities intermediary.

 

Pledge Agreement

- 9 -



--------------------------------------------------------------------------------

SECTION 3.03. Other Financing Statements or Control. Except as otherwise
permitted under Section 6.02 of the Credit Agreement, no Grantor shall (a) file
or suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to any
of the Collateral in which the Collateral Agent is not named as the sole secured
party for the benefit of the Secured Parties, or (b) cause or permit any Person
other than the Collateral Agent to have “control” (as defined in Section 9-106
of the NYUCC) of any investment property constituting part of the Collateral.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations under the Uniform Commercial Code or other
applicable Law and also may (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place and time to be designated
by the Collateral Agent that is reasonably convenient to both parties;
(ii) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such exercise; and (iii) subject to
the mandatory requirements of applicable Law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the Secured Obligations at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale of securities (if it deems it advisable to
do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the

 

Pledge Agreement

- 10 -



--------------------------------------------------------------------------------

Collateral Agent may fix and state in the notice (if any) of such sale. At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Collateral Agent may (in its sole
and absolute discretion) determine. The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. (a) The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement or any of the Secured Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Collateral Agent hereunder or under any other Loan Document on
behalf of any Grantor and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;

 

Pledge Agreement

- 11 -



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

(b) If at any time any moneys collected or received by the Collateral Agent
pursuant to this Agreement are distributable pursuant to paragraph (a) above to
any Secured Senior Notes Trustee, and if such Secured Senior Notes Trustee shall
notify the Collateral Agent in writing that no provision is made under the
relevant Secured Senior Notes Indenture for the application by such Secured
Senior Notes Trustee of such moneys and that the Secured Senior Notes Indenture
does not effectively provide for the receipt and the holding by such Secured
Senior Notes Trustee of such moneys pending the application thereof, then the
Collateral Agent, after receipt of such notification, shall at the direction of
such Secured Senior Notes Trustee invest such moneys distributable to such
Secured Senior Notes Trustee in Cash Equivalents maturing within 90 days after
they are acquired by the Collateral Agent or, in the absence of such direction,
hold such moneys uninvested and shall hold all such amounts so distributable and
all such investments and the net proceeds thereof in trust solely for such
Secured Senior Notes Trustee (in its capacity as trustee) and for no other
purpose until such time as such Secured Senior Notes Trustee shall request in
writing the delivery thereof by the Collateral Agent for application pursuant to
the relevant Secured Senior Notes Indenture. The Collateral Agent shall not be
responsible for any diminution in funds resulting from any such investment or
any liquidation or any liquidation thereof prior to maturity.

(c) In making the determination and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon (i) information supplied by any
Secured Senior Notes Trustees as to the amounts of unpaid principal and interest
and other amounts outstanding with respect to the relevant Secured Senior Notes
Obligations, (ii) information supplied by any Secured Swap Counterparty as to
the amounts outstanding with respect to the relevant Secured Swap Obligations,
and (iii) information supplied by the Administrative Agent as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Credit Agreement Obligations, and the Collateral Agent shall have no liability
to any of the Secured Parties for actions taken in reliance on such information,
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied. All
distributions made by the Collateral Agent pursuant to this Section 4.02 shall
be (subject to any decree of any court of competent jurisdiction) final (absent
manifest error), and the Collateral Agent shall have no duty to inquire as to
the application by the Administrative Agent, any Secured Senior Notes Trustee,
any Secured Senior Notes Holder or any Secured Swap Counterparty of any amounts
distributed to any of them hereunder.

 

Pledge Agreement

- 12 -



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable Law (but subject to
Section 5.03), the Borrower agrees that, in the event any assets of any
Subsidiary Grantor shall be sold pursuant to this Agreement to satisfy in whole
or in part an obligation owed to any Secured Party, the Borrower shall indemnify
such Subsidiary Grantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Subsidiary Grantor (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event assets
of any other Subsidiary Grantor shall be sold pursuant to this Agreement to
satisfy any Secured Obligation owed to any Secured Party and such other
Subsidiary Grantor (the “Claiming Party”) shall not have been fully indemnified
by the Borrower as provided in Section 5.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.13, the date of the Pledge Agreement Supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Credit Agreement Obligations. No failure on the part of the Borrower
or any other Grantor to make the payments required by Sections 5.01 and 5.02 (or
any other payments required under applicable Law or otherwise) shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder or under any of the other Loan Documents, and each Grantor
shall remain liable for the full amount of the obligations of such Grantor
hereunder and thereunder.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement or the relevant provisions of the Secured
Senior Notes Indentures and/or Secured Swap Agreements, as applicable. All
communications and notices hereunder to any Subsidiary Grantor shall be given to
it in care of the Borrower as provided in Section 9.01 of the Credit Agreement.

 

Pledge Agreement

- 13 -



--------------------------------------------------------------------------------

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Credit Agreement Secured Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent and the Credit
Agreement Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Collateral Agent or any Credit Agreement Secured Party may have
had notice or knowledge of such Default at the time. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02(b) of the Credit Agreement; provided that the
requisite written consent of the Secured Senior Notes Holders or the Secured
Senior Notes Trustee under the relevant Secured Senior Notes Indenture shall be
required with respect to any release, waiver, amendment or other modification of
this Agreement that would materially and adversely affect the rights of the
Secured Senior Notes Holders to equally and ratably share in the security
provided for herein with respect to the Collateral. Except as set forth in this
Section 6.02(b), none of the Secured Senior Notes Holders, the Secured Senior
Notes Trustee or the Secured Swap Counterparties shall have any rights to
approve any release, waiver, amendment, modification, charge, discharge or
termination with respect to this Agreement.

SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 9.03(b) of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreement or
instrument contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.

 

Pledge Agreement

- 14 -



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Credit
Agreement Obligations secured hereby and by the other Security Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement (other than this Section 6.03) or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party. All amounts due under this Section 6.03 shall
be payable within 10 days of written demand therefor.

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Collateral Agent or any Credit Agreement Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Grantor, the Collateral Agent and the other
Secured Parties and their respective successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.

SECTION 6.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to

 

Pledge Agreement

- 15 -



--------------------------------------------------------------------------------

the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 6.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York City and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent may otherwise have to bring any action or proceeding relating to this
Agreement against any Grantor or its properties in the courts of any
jurisdiction.

(c) Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 6.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.

 

Pledge Agreement

- 16 -



--------------------------------------------------------------------------------

SECTION 6.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.11. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interest hereunder, the grant of a security interest in
the Collateral and all obligations of each Grantor hereunder shall be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
the Credit Agreement, any other Loan Document, any Secured Senior Notes
Indenture, any other agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, any
Secured Senior Notes Indenture or any such other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

SECTION 6.12. Termination or Release. (a) This Agreement and all security
interests granted hereunder shall terminate with respect to all Secured
Obligations upon the earlier of the following: (i) when all the outstanding
Credit Agreement Obligations have been indefeasibly paid in full and the Lenders
have no further commitment to extend credit under the Credit Agreement and
(ii) (subject to Section 5.12(b) of the Credit Agreement) the occurrence of the
Release Event.

(b) This Agreement and all security interests granted hereunder shall terminate
with respect to the Secured Senior Notes Trustee and the relevant Secured Senior
Notes Holders when all Secured Senior Notes Obligations held by such Secured
Senior Notes Holders have been indefeasibly paid in full.

(c) This Agreement and all security interests granted hereunder shall terminate
with respect to any Secured Swap Counterparty when all Secured Swap Obligations
under the relevant Secured Swap Agreement to which such Secured Swap
Counterparty is a party have been indefeasibly paid in full and such Secured
Swap Agreement shall have terminated.

(d) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the security interests granted hereunder in the Collateral of such
Subsidiary Grantor shall be automatically released (i) upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Grantor ceases to be a Subsidiary of the Borrower; provided that the
Required Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise or (ii) upon the occurrence of the Release Event.

(e) Upon any sale or other transfer by any Grantor of any Collateral that is

 

Pledge Agreement

- 17 -



--------------------------------------------------------------------------------

permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interests granted hereunder in any
Collateral pursuant to Section 9.02(b) of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d) or (e) of this Section 6.12, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all documents and such
other actions that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 6.12 shall be without recourse to or warranty by the Collateral Agent.

SECTION 6.13. Additional Subsidiary Grantors. Pursuant to Section 5.11 of the
Credit Agreement, certain Subsidiaries of the Borrower that were not in
existence or were not Grantors on the date of the Credit Agreement are required
to enter in this Agreement as Grantors upon becoming a Data Tree/Data Trace
Entity. Upon execution and delivery by the Collateral Agent and such Subsidiary
of a Pledge Agreement Supplement, such Subsidiary shall become a Grantor and
Subsidiary Grantor hereunder with the same force and effect as if originally
named as a Grantor and Subsidiary Grantor herein. The execution and delivery of
any such instrument shall not require the consent of any other Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

SECTION 6.14. Additional Secured Obligations. At any time after the Effective
Date the Borrower may designate (a) any Indebtedness permitted under
Section 6.01(k) of the Credit Agreement and/or (b) the obligations in respect of
any Swap Agreement, in each case, to be a “Secured Obligation” for purposes of
this Agreement, subject to compliance with the following provisions:

(i) at least ten Business Days (or such shorter time period as the Collateral
Agent may agree to in its sole discretion) prior to the effective date of such
designation, a Responsible Officer of the Borrower shall deliver written notice
thereof to the Collateral Agent, which notice shall (x) specify the Indebtedness
and/or other obligations proposed to be designated as “Secured Obligations”
hereunder (each, the “Designated Other Secured Obligations”), (in the case of
any such Indebtedness) the principal amount of such Indebtedness and the name of
the indenture trustee in respect of such Indebtedness or (in the case of any
Swap Agreement) the applicable counterparty thereunder, as applicable, and the
proposed effective date of such designation (the “Designation Effective Date”)
and (y) certify that the incurrence of such obligations and securing of the same
with the Collateral hereunder will not result in a breach of any provision or
covenant contained in the Credit Agreement and the other Loan Documents and that
no Default under the Credit Agreement shall have occurred and be continuing or
would result therefrom; and

(b) not later than the Designation Effective Date, the Borrower shall deliver a
Designation and Joinder Agreement, dated the Designation Effective Date,
executed by the Borrower and the relevant trustee in respect of such
Indebtedness or the relevant counterparty under such Swap Agreement, as
applicable.

 

Pledge Agreement

- 18 -



--------------------------------------------------------------------------------

Upon satisfaction of each of the foregoing conditions, the Collateral Agent
shall accept and acknowledge such Designation and Joinder Agreement as of the
applicable Designation Effective Date, unless, prior to the time of such
acceptance, the Collateral Agent shall have received written notice of a Default
pursuant to the Credit Agreement that shall not have been withdrawn prior to
such time. Upon such acceptance and acknowledgement, the Designated Other
Secured Obligations specified in such Designation and Joinder Agreement shall be
and become Secured Obligations hereunder and the Secured Senior Notes Trustee
and the relevant Secured Senior Notes Holders or the Secured Swap Counterparty,
as applicable, specified in such Designation and Joinder Agreement shall be and
become Secured Parties, for all purposes of this Agreement, and each such Person
shall be bound by the term hereof.

SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; and (e) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact. All sums disbursed by
the Collateral Agent in connection with this Section 6.15, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, jointly and severally by the Grantors to
the Collateral Agent and shall be additional Secured Obligations secured hereby.

SECTION 6.16. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement, each Secured Party (whether or not a signatory
hereto) shall be

 

Pledge Agreement

- 19 -



--------------------------------------------------------------------------------

deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder, (b) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement against any Grantor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder or thereunder relating to any Collateral or
any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement against any Grantor,
to exercise any remedy hereunder or thereunder or to give any consents or
approvals hereunder or thereunder except as expressly provided in this Agreement
and (d) to agree to be bound by the terms of this Agreement.

SECTION 6.17. Limitation on Collateral Agent’s Responsibilities with Respect to
Holders of Other Secured Obligations. (a) The obligations of the Collateral
Agent to the Secured Senior Notes Holders and the Secured Senior Notes Trustees
hereunder shall be limited solely to (i) holding the Collateral for the ratable
benefit of the Secured Senior Notes Holders and the Secured Senior Notes Trustee
for so long as (A) any Secured Senior Notes Obligations remain outstanding and
(B) any Secured Senior Notes Obligations are secured by such Collateral,
(ii) subject to the instructions of the Required Lenders, enforcing the rights
of the Secured Senior Notes Holders in their capacities as Secured Parties in
respect of Collateral and (iii) distributing any proceeds received by the
Collateral Agent from the sale, collection or realization of the Collateral to
the Secured Senior Notes Holders and/or the relevant Secured Senior Notes
Trustee in respect of the relevant Secured Senior Notes Obligations in
accordance with the terms of this Agreement. The obligations of the Collateral
Agent to any Secured Swap Counterparty under any Secured Swap Agreement
hereunder shall be limited solely to (i) holding the Collateral for the ratable
benefit of such Secured Swap Counterparty for so long as (A) the Swap
Obligations under the relevant Secured Swap Agreement remain outstanding and
(B) such Secured Swap Agreement is secured by such Collateral, (ii) subject to
the instructions of the Required Lenders, enforcing the rights of such Secured
Swap Counterparty in its capacity as a Secured Party in respect of Collateral
and (iii) distributing any proceeds received by the Collateral Agent from the
sale, collection or realization of the Collateral to such Secured Swap
Counterparty in respect of the relevant Secured Swap Obligations in accordance
with the terms of this Agreement.

(b) Neither any of the Secured Senior Notes Holders and the Secured Senior Notes
Trustees nor any Secured Swap Counterparty shall be entitled to exercise (or
direct the Collateral Agent to exercise) any rights or remedies hereunder with
respect to any of the Other Secured Obligations, including without limitation
the right to receive any payments, enforce the security interests granted
hereunder, request any action, institute proceedings, give any instructions,
make any election, make collections, sell or otherwise foreclose on any portion
of the Collateral or (except as set forth in Section 6.02(b)) execute any
amendment, supplement, waiver or acknowledgment hereof.

(c) This Agreement shall not create any liability of the Collateral Agent or the
Credit Agreement Secured Parties to any Secured Senior Notes Secured Party or
any Secured Swap Counterparty by reason of actions taken with respect to the
creation, perfection or continuation of the security interests on the
Collateral, actions with respect to the occurrence of a Default, actions with
respect to the foreclosure upon, sale, release, or depreciation of, or failure
to realize upon, any of the Collateral or action with respect to the collection
of any claim for all or any part of the Other Secured Obligations from any
guarantor or any other party or the valuation, use or protection of the
Collateral.

 

Pledge Agreement

- 20 -



--------------------------------------------------------------------------------

(d) The Collateral Agent shall not be required to ascertain or inquire as to the
performance by the Borrower or any other Person, as applicable, of any of the
Other Secured Obligations.

(e) The Collateral Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible for the gross negligence or
willful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or willful misconduct.

(f) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Default unless
and until the Collateral Agent in its capacity as Collateral Agent shall have
received a written notice thereof from the Borrower or any Credit Agreement
Secured Party indicating that a Default has occurred. The Collateral Agent shall
have no obligation either prior to or after receiving such notice to inquire
whether a Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

(g) The parties hereto agree that the Credit Agreement Obligations, the Secured
Senior Notes Obligations and the Secured Swap Obligations will be equally and
ratably secured with each other by the Liens on the Collateral. Notwithstanding
anything to the contrary herein, nothing in this Agreement shall or shall be
construed to (i) result in the security interests granted hereunder not securing
any Other Secured Obligation less than equally and ratably with the Credit
Agreement Obligations and the Other Secured Obligations pursuant to the relevant
provisions of the agreement governing such Other Secured Obligation to the
extent required thereby or (ii) modify or affect the rights of the holders of
the Other Secured Obligations to receive the pro rata share specified in
Section 4.02(a) of any proceeds of any collection or sale of Collateral.

(h) By acceptance of the benefits under this Agreement, each of the Secured
Senior Notes Secured Parties and the Secured Swap Counterparties Trustees will
be deemed to have acknowledged and agreed that the provisions of this
Section 6.17 are intended to induce the Credit Agreement Secured Parties to
permit such Persons to be Secured Parties under this Agreement and are being
relied upon by the Credit Agreement Secured Parties as consideration therefor.

 

Pledge Agreement

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

FIRST AMERICAN FINANCIAL CORPORATION By:  

 

Name:   Title:  

 

Pledge Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GRANTORS FIRST AMERICAN DATA CO., LLC By:  

 

Name:   Title:  

 

SMART TITLE SOLUTIONS LLC By:  

 

Name:   Title:  

 

Pledge Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT JPMORGAN CHASE BANK, N.A.,as Collateral Agent By:  

 

Name:   Title:  

 

Pledge Agreement

 



--------------------------------------------------------------------------------

Schedule I

to Pledge Agreement

INITIAL PLEDGED EQUITY

 

Issuer

   Number of
Certificate   

Registered

Owner

  

Number and

Class of

Equity Interest

  Percentage
of Equity  Interests   Data Trace Information Services LLC    2    Smart Title
Solutions LLC    1 membership unit     50 %  First American Data Co., LLC    1
   First American Financial Corporation    1 membership unit     50 %  First
American Data Tree LLC    2    First American Data Co., LLC    1 membership unit
    50 %  First American Title Insurance Company    3   
First American Financial Corporation    180,000 common shares     9 %  Smart
Title Solutions LLC    2    First American Data Co., LLC    1 membership unit  
  50 % 

 

Pledge Agreement

 



--------------------------------------------------------------------------------

Schedule II

to Pledge Agreement

LIST OF FILING DETAILS, ETC.

 

FILING DETAILS

Name

  

Type of
Organization

   Jurisdiction of
Organization    Organizational
ID    Federal EIN   

Mailing

Address

Data Trace Information Services LLC

   LLC    DE    3265098    33-0922053   
1 First American Way, Santa Ana, CA 92707

First American Data Co., LLC

   LLC    DE    4814542    N/A    1 First American Way, Santa Ana, CA 92707

First American Data Tree LLC

   LLC    DE    4768975    27-1538401   
1 First American Way, Santa Ana, CA 92707

First American Financial Corporation

   Corp    DE    4452866    26-1911571   
1 First American Way, Santa Ana, CA 92707

Smart Title Solutions LLC

   LLC    DE    3024908    33-0860451   
1 First American Way, Santa Ana, CA 92707

 

Pledge Agreement



--------------------------------------------------------------------------------

Exhibit A

to Pledge Agreement

SUPPLEMENT NO. [    ] dated as of [        ], 201[    ] (this “Supplement”) to
the Pledge Agreement referred to below, between FIRST AMERICAN FINANCIAL
CORPORATION, a Delaware corporation (the “Borrower”), the New Subsidiary (as
defined below) and JPMORGAN CHASE BANK, N.A., as Collateral Agent under the
Pledge Agreement.

A. Reference is made to (a) the Credit Agreement dated as of April 17, 2012 (as
amended, restated, supplemented, replaced, waived or otherwise modified from
time to time, the “Credit Agreement”), among First American Financial
Corporation (the “Borrower”), the guarantors party thereto, each Lender from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent and (b) the Pledge Agreement dated as of April 17, 2012, among the
Borrower, the other Grantors party thereto, certain other parties thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent (as amended, restated,
supplemented, replaced, waived or otherwise modified from time to time, the
“Pledge Agreement”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Pledge
Agreement, as applicable.

C. The Grantors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans to the Borrower pursuant to the Credit Agreement.
Section 6.13 of the Pledge Agreement provides that additional Subsidiaries of
the Borrower may become Grantors under the Pledge Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Pledge Agreement in order to induce the Lenders to make additional Loans and as
consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.13 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Grantor and Subsidiary Grantor under
the Pledge Agreement with the same force and effect as if originally named
therein as a Grantor and a Subsidiary Grantor and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Pledge Agreement applicable to
it as a Grantor and Subsidiary Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Pledge Agreement) of the New Subsidiary. Each reference to a
“Grantor” and a “Subsidiary Grantor” in the Pledge Agreement shall be deemed to
include the New Subsidiary. The Pledge Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

Pledge Agreement

 



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. Each of the Borrower and the New Subsidiary hereby represents and
warrants that (a) on Schedule I attached hereto is a true and correct schedule
of the Pledged Equity of the New Subsidiary and (b) on Schedule II attached
hereto is a true and correct schedule indicating the full and correct legal
name, type of organization, jurisdiction of organization, organizational ID
number (if applicable) and mailing address of the New Subsidiary as of the date
hereof.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Pledge Agreement.

SECTION 9. The Borrower agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

Pledge Agreement

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the New Subsidiary and the Collateral Agent
have duly executed this Supplement to the Pledge Agreement as of the day and
year first above written.

 

FIRST AMERICAN FINANCIAL CORPORATION By:  

 

Name:   Title:  

 

NEW SUBSIDIARY [NAME OF NEW SUBSIDIARY] By  

 

Name:   Title:  

Legal Name:   Jurisdiction of Formation:  

 

COLLATERAL AGENT JPMORGAN CHASE BANK, N.A.,as Collateral Agent By  

 

Name:   Title:  

 

Pledge Agreement

- 3 -



--------------------------------------------------------------------------------

Schedule I

to Supplement No. [    ]

to Pledge Agreement

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interests

 

Percentage

of Equity

Interests

                               

 

Pledge Agreement



--------------------------------------------------------------------------------

Schedule II

to Supplement No. [    ]

to Pledge Agreement

LIST OF FILING DETAILS, ETC.

 

FILING DETAILS

Name

 

Type of

Organization

 

Jurisdiction of
Organization

 

Organizational ID

 

Federal

EIN

 

Mailing

Address

                                       

 

Pledge Agreement

 



--------------------------------------------------------------------------------

Exhibit B

to Pledge Agreement

[Form of Designation and Joinder Agreement]

DESIGNATION AND JOINDER AGREEMENT

DESIGNATION AND JOINDER AGREEMENT dated as of [            ] [    ], 201[    ]
between FIRST AMERICAN FINANCIAL CORPORATION, a Delaware corporation (the
“Borrower”), the Person or Persons listed on the signature page hereof under the
caption “Other Secured Party” (the “Other Secured Party”) and JPMORGAN CHASE
BANK, N.A., as Collateral Agent under the Pledge Agreement referred to below.
Except as otherwise provided herein, terms defined in the Pledge Agreement (as
defined below) are used herein as defined therein.

This Designation and Joinder Agreement (this “Agreement”) is being delivered
pursuant to Section 6.14 of the Pledge Agreement dated as of April [    ], 2012
(as amended, restated, supplemented, replaced, waived or otherwise modified from
time to time, the “Pledge Agreement”) among the Borrower, the other Grantors
specified therein and the Collateral Agent.

By its signature below, the Borrower hereby:

(1) designates the following as “Secured Obligations” for purposes of the Pledge
Agreement:

[Complete information required below if Indebtedness under Section 6.01(k) of
the Credit Agreement to be designated as Secured Obligations:]

Description of Relevant Indenture or Agreement: [            ]

Principal Amount of Indebtedness: [            ]

Trustee: [            ]

Address for Notices for Trustee: [            ]

[Complete information required below if obligations in respect of a Swap
Agreement to be designated as Secured Obligations:]

Description of Relevant Swap Agreement: [            ]

Notional Principal Amount of Indebtedness covered thereby (if applicable):
[            ]

Swap Counterparty: [            ]

Address for Notices for Swap Counterparty: [            ]



--------------------------------------------------------------------------------

(2) represents and warrants that (i) the incurrence of the Indebtedness and/or
other obligations specified above and securing of the same with the Collateral
will not result in a breach of any provision or covenant contained in the Credit
Agreement and the other Loan Documents and (ii) no Default under the Credit
Agreement shall have occurred and be continuing or would result therefrom.

By its signature below, the Other Secured Party [insert if applicable: (in its
capacity as trustee under the indenture specified above on behalf of the holders
of the relevant Senior Secured Notes issued thereunder)] hereby agrees to the
terms of the Pledge Agreement and agrees to be bound by such terms applicable to
it as if it were a signatory party thereto.

This Agreement shall be governed by and construed in accordance with the law of
the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Designation and Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

FIRST AMERICAN FINANCIAL CORPORATION By:  

 

Name:   Title:   OTHER SECURED PARTY [NAME OF SECURED SENIOR NOTES TRUSTEE OR
SECURED SWAP COUNTERPARTY, AS APPLICABLE] By:  

 

Name:   Title:  

 

Accepted and acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Guarantee Joinder Agreement]

GUARANTEE JOINDER AGREEMENT

GUARANTEE JOINDER AGREEMENT (“this Agreement”) dated as of [            ],
201[    ] by [NAME OF ADDITIONAL GUARANTOR], a [            ]
[corporation][limited liability company][partnership] (the “Additional
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders party to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, pursuant to the Credit Agreement (as amended, modified and supplemented
from time to time, the “Credit Agreement”; and capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement), dated as of April 17, 2012, among First American Financial
Corporation, the Guarantors party thereto, the Lenders party thereto and the
Administrative Agent, the Lenders have agreed to make extensions of credit to
the Borrower on the terms and conditions set forth in the Credit Agreement; and

WHEREAS, the Borrower is required by Section 5.11 of the Credit Agreement to
cause the Additional Guarantor to become a “Guarantor” under the Credit
Agreement.

NOW, THEREFORE, for valuable consideration (receipt whereof is hereby
acknowledged), the parties hereto agree as follows:

1. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

2. The Additional Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Additional Guarantor will be (a) deemed to
be a party to the Credit Agreement and (b) a “Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Guarantor thereunder
as if it had executed the Credit Agreement. The Additional Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Guarantors contained in the Credit
Agreement.

3. Without limiting the generality of the foregoing terms of this Agreement, the
Additional Guarantor hereby jointly and severally, together with the other
Guarantors, guarantees to each Lender and the Administrative Agent the prompt
payment of the Guaranteed Obligations (as defined in the Credit Agreement) in
full when due (whether at stated maturity, by acceleration or otherwise) in
accordance with the terms of Article X of the Credit Agreement.

 

Guarantee Joinder Agreement

 



--------------------------------------------------------------------------------

4. In addition, the Additional Guarantor hereby makes the representations and
warranties set forth in Article III of the Credit Agreement with respect to
itself and its Subsidiaries and with respect to this Agreement and the Loan
Documents to which it is a party or is bound, as if each reference in such
representations and warranties to the Loan Documents included reference to this
Agreement and such Loan Documents.

5. The Additional Guarantor hereby instructs its counsel to deliver the opinion
referred to in Section 5.11 of the Credit Agreement to the Administrative Agent
to the extent such opinion is required.

6. The address of the Additional Guarantor for purposes of all notices, other
communications and service of process under the Loan Documents is the address
set forth on the signature page hereto or such other address as the Additional
Guarantor may from time to time notify the Administrative Agent in writing from
time to time.

7. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

8. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

Guarantee Joinder Agreement

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[ADDITIONAL GUARANTOR] By  

 

Name:   Title:   U.S. Federal Tax Identification No.: [            ]   Address
for Notices: [                    ]

 

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By  

 

Name:   Title:  

 

Guarantee Joinder Agreement

- 3 -



--------------------------------------------------------------------------------

FORM OF SECTION 2.14(e) CERTIFICATE

Reference is hereby made to the Credit Agreement, dated as of April 17, 2012,
among First American Financial Corporation, the guarantors party thereto, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”). Pursuant to the provisions of
Section 2.14(e) of the Credit Agreement, the undersigned hereby certifies that
it is not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) a “10-percent
shareholder” within the meaning of Section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” within the meaning of Section 881(c)(3)(C) of
the Code.

The undersigned shall promptly notify the Borrower and the Administrative Agent
if any of the certifications made herein are no longer true and correct.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 201    

 

Section 2.14(e) Certificate